Exhibit 10.1

 

Shareholders’ Agreement

 

VIP Terminals Finance B.V.

 

and

 

Buckeye North Sea Coöperatief U.A.

 

and

 

VIP Terminals Holding B.V.

 

 

Relating to VIP Terminals Holding B.V.

 

4 January 2017

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

PAGE

1.

DEFINITIONS AND INTERPRETATION

3

2.

COMPLETION

14

3.

THE COMPANY

15

4.

GOVERNANCE OF THE GROUP

15

5.

BUSINESS OF THE GROUP

20

6.

FUNDING COMMITMENT

21

7.

DIVIDEND POLICY

24

8.

ACCOUNTS AND INFORMATION

24

9.

DEADLOCK

27

10.

TRANSFER OF SHARES

28

11.

TRANSFER PROCEDURES

30

12.

DEFAULT

30

13.

POST-EXERCISE TRANSFER

32

14.

PROTECTIVE COVENANTS

33

15.

CONFIDENTIALITY

34

16.

ANNOUNCEMENTS

36

17.

REPRESENTATIONS AND WARRANTIES

36

18.

ASSIGNMENT

36

19.

COSTS

37

20.

ENTIRE AGREEMENT

37

21.

WAIVER/AMENDMENT

37

22.

NO PARTNERSHIP

37

23.

ARTICLES OF ASSOCIATION

37

24.

INVALIDITY

37

25.

FURTHER ASSURANCE

38

26.

THIRD PARTY RIGHTS

38

27.

TERMINATION

38

28.

NOTICES

38

29.

COUNTERPARTS

40

30.

GOVERNING LAW, JURISDICTION AND AGENT FOR SERVICE

40

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 4 January 2017

 

BETWEEN:

 

(1)                                     VIP TERMINALS FINANCE B.V., a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated and existing under the laws of the Netherlands,
having its official seat (statutaire zetel) in Rotterdam, with registered
address at K.P. van der Mandelelaan 130 (3062 MB) Rotterdam, the Netherlands and
registered with the trade register at the Chamber of Commerce under number
63877163 (“VIP Finance”);

 

(2)                                     BUCKEYE NORTH SEA COÖPERATIEF U.A., a
co-operative with excluded liability (coöperatie met uitsluiting van
aansprakelijkheid) formed and existing under the laws of the Netherlands, having
its registered office at Hoofdweg 52 A (3067 GH) Rotterdam, the Netherlands
(“Buckeye Investor”); and

 

(3)                                     VIP TERMINALS HOLDING B.V., a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated and existing under the laws of the Netherlands,
having its official seat (statutaire zetel) in Rotterdam, with registered
address at K.P. van der Mandelelaan 130 (3062 MB) Rotterdam, the Netherlands and
registered with the trade register at the Chamber of Commerce under number
63868032 (the “Company”).

 

RECITALS

 

(A)                                   Pursuant to a share purchase agreement
dated 24 October 2016 between Buckeye Partners and VIP Finance (the “SPA”),
Buckeye Partners agreed to purchase and VIP Finance agreed to sell 18,000 B
Shares (as defined below), being 50 per cent of the issued share capital of the
Company.  Pursuant to a deed of an assignment and assumption agreement between
Buckeye Partners and Buckeye Investor dated on or about the date of this
agreement, Buckeye Partners assigned its rights under the SPA to Buckeye
Investor.

 

(B)                                   The Company holds all of the issued share
capital in VTTI.

 

(C)                                   The parties are entering into this
agreement to record the relationship between VIP Finance and Buckeye Investor as
shareholders in the Company, certain matters between them, the Company and VTTI
and their agreement as to the manner in which the business and affairs of the
Group shall be conducted.

 

THE PARTIES AGREE AS FOLLOWS:

 

1.                                          DEFINITIONS AND INTERPRETATION

 

1.1                                   In this agreement the following words and
expressions have the following meanings, unless the context otherwise requires:

 

“A Shareholder” means the holder for the time being of the A Shares;

 

“A Shareholder Change of Control” shall be deemed to occur if:

 

(a)                           the Vitol Group and / or any Fund Entities
together or individually cease:

 

(i)                               to own or control (directly or indirectly) at
least 50 per cent of the voting share capital of the A Shareholder;

 

(ii)                            to possess (directly or indirectly) the ability
to direct the casting of at least 50 per cent of the votes exercisable at
general meetings of the A Shareholder on all, or substantially all, matters; or

 

3

--------------------------------------------------------------------------------


 

(iii)                         to possess (directly or indirectly) the right to
appoint or remove directors of the A Shareholder holding at least 50 per cent of
the voting rights at meetings of the board of directors of the A Shareholder on
all, or substantially all, matters; or

 

(b)                           the Vitol Group ceases to own (directly or
indirectly) at least 50% of the ultimate economic benefit of the share capital
of the A Shareholder;

 

“A Shares” means the voting ordinary shares in the issued share capital of the
Company which belong to class A, with a nominal value of EUR 1 each;

 

“Acceptance Notice” has the meaning given in schedule 6;

 

“Acquired Business” has the meaning given in schedule 7;

 

“Affiliate” means with respect to any person, any other person that, directly or
indirectly:

 

(a)                           owns or Controls the first person;

 

(b)                           is owned or Controlled by the first person; or

 

(c)                            is under common ownership or Control with the
first person,

 

where “own” means ownership of more than 50 per cent of the equity interests or
rights to distributions on account of equity of the person provided that:

 

(i)                               no Group Company shall be considered to be an
Affiliate of a Shareholder;

 

(ii)                            any Fund Entity shall be considered an Affiliate
of VIP; and

 

(iii)                         neither VIP nor any Affiliate of VIP shall be
considered an Affiliate of Vitol;

 

“Affiliate Transferee” has the meaning given in clause 10.4;

 

“Affiliate Transferor” has the meaning given in clause 10.4;

 

“Annual Budget and Business Plan” means, in respect of each financial year, the
budget and business plan to be prepared and approved pursuant to clause 8.2
PROVIDED THAT the first Annual Budget and Business Plan shall be the one in
place for the Group at the date of this agreement unless (i) the Shareholders
agree otherwise, or (ii) the B Shareholder notifies the A Shareholder and the
Company within 30 days of Completion that it does not approve such previously
adopted annual budget and business plan;

 

“Anti-Bribery and Corruption Laws” means the UK Bribery Act 2010, the FCPA and
the anti-bribery and corruption laws and any related rules, regulations and
guidance of any jurisdiction to which the Company and any member of the Group is
or has been subject;

 

“Applicable Law” means:

 

(a)                           all statutes, codes, ordinances, decrees, rules,
regulations, municipal by-laws, judicial, administrative, ministerial,
governmental or regulatory judgments, orders, decisions, rulings or awards and
restraints, or any provisions of the same, including general principles of
common and civil law and equity binding on the person referred to in the context
in which the word is used; and

 

(b)                           in relation to the calculation of Company
Available Cash and VTTI Available Cash and related provisions of this agreement,
includes (i) duties of Directors, and (ii) capital and foreign exchange controls
and regulations;

 

4

--------------------------------------------------------------------------------


 

“Appraiser has the meaning given in clause 12.3;

 

“Articles” means the articles of association of the Company consistent with the
terms of this agreement to be agreed between the date of the SPA and Completion
and to be adopted on Completion pursuant to clause 2 (and as amended from time
to time);

 

“Attorney” has the meaning given in clause 10.5(a);

 

“B Shareholder” means the holder for the time being of the B Shares;

 

“B Shareholder Change of Control” shall be deemed to occur if:

 

(a)                           Buckeye Partners (or, following a Permitted B
Shareholder CoC, the New Parent) ceases:

 

(i)                               to own or control (directly or indirectly) at
least 50 per cent of the voting share capital of the B Shareholder;

 

(ii)                            to possess (directly or indirectly) the ability
to direct the casting of at least 50 per cent of the votes exercisable at
general meetings of the B Shareholder on all, or substantially all, matters; or

 

(iii)                         to possess (directly or indirectly) the right to
appoint or remove directors of the B Shareholder holding at least 50 per cent of
the voting rights at meetings of the board of directors of the B Shareholder on
all, or substantially all, matters;

 

(b)                           Buckeye Partners (or, following a Permitted B
Shareholder CoC, the New Parent) ceases to own (directly or indirectly) at least
50% of the ultimate economic benefit of the share capital of the B Shareholder;
or

 

(c)                            a Prohibited Transferee of the B Shareholder:

 

(i)                               owns or controls (directly or indirectly) at
least 5% of the voting share capital of the B Shareholder (other than where such
ownership threshold is exceeded solely as a result of ownership by a Prohibited
Transferee of  common units of Buckeye Partners acquired in the open market
unless such units confer ownership of a majority of the common units of Buckeye
Partners in circumstances where the Prohibited Transferee controls Buckeye
Partners or has a right to appoint a director to the board of Buckeye Partners);

 

(ii)                            possesses (directly or indirectly) the ability
to direct the casting of any of the votes exercisable at general meetings of the
B Shareholder on any matters; or

 

(iii)                         possesses (directly or indirectly) the right to
appoint or remove any directors of the B Shareholder,

 

provided, however, that for so long as the Buckeye Investor is the B
Shareholder, a B Shareholder Change of Control shall not occur as a result of a
merger of Buckeye Partners with a Third Party (other than a Prohibited
Transferee) (or a substantively equivalent transaction), or the sale of all or
substantially all of the equity or assets of Buckeye Partners to, any Third
Party (other than a Prohibited Transferee) (a “Permitted B Shareholder CoC”);

 

“B Shares” means the voting ordinary shares in the issued share capital of the
Company which belong to class B, with a nominal value of EUR 1 each;

 

5

--------------------------------------------------------------------------------


 

“Buckeye Partners” means Buckeye Partners, L.P., a Delaware limited partnership;

 

“Business” means the ownership or operation of refined petroleum product,
liquefied petroleum gas and crude oil terminalling assets at coastal locations
as carried on by the Group as at the date of the SPA;

 

“Business Day” means a day (excluding Saturdays and Sundays) on which banks
generally are open in London and Amsterdam for the transaction of normal banking
business;

 

“Call Notice” has the meaning given in clause 6.2(a);

 

“Change of Control”:

 

(a)                           in relation to the A Shareholder, an A Shareholder
Change of Control; and

 

(b)                          in relation to the B Shareholder, a B Shareholder
Change of Control;

 

“Committee” has the meaning given in clause 4.9(a);

 

“Company Available Cash” means, subject to clause 12.2(e), with respect to any
quarter ending prior to the date on which the Company is dissolved or
liquidated, the sum of:

 

(a)                           all cash and cash equivalents of the Company on
hand at the end of such quarter; plus

 

(b)                           if the Terminals Management Board so determines,
all cash and cash equivalents on hand on the date of determination of Company
Available Cash resulting from cash distributions received after the end of such
quarter from the equity interest in any person owned by the Company, which
distributions are paid by such person in respect of operations conducted by such
person during such quarter; less

 

(c)                            the amount of cash or cash equivalents:

 

(i)                               that cannot be distributed to the Shareholders
due to the requirements of Applicable Law, a Governmental Authority or
securities exchange; and

 

(ii)                            that is required to ensure that the Company does
not breach any agreements to which it is a party (including any loan agreement,
security agreement, mortgage, debt instrument or other agreement or obligation
to which the Company is a party or by which it is bound or its assets are
subject) or the requirements of any Applicable Law or a Governmental Authority;
less

 

(d)                           the amount of cash required, to repay in full any
principal and interest outstanding under any Shareholder finance provided
pursuant to clause 6.3;

 

“Completion” means completion of this agreement;

 

“Compulsory Transfer Notice” has the meaning given in clause 12.2(d);

 

“Confidential Information” has the meaning given in clause 15.1;

 

“Contributing Shareholder” has the meaning given in clause 6.2(c)(ii);

 

“Control” means the power to direct the management or policies of a person,
whether through the ownership of voting securities, by contract, or otherwise;

 

6

--------------------------------------------------------------------------------


 

“Cooling Down Term” has the meaning given in clause 9.3;

 

“Deadlock Event” has the meaning given in clause 9.1;

 

“Debt Finance Proposal” has the meaning given in clause 6.3(a)(i);

 

“Deed of Adherence” means a deed of adherence substantially in the form set out
in schedule 2;

 

“Default Notice” has the meaning given in clause 12.2(c);

 

“Defaulting Person” has the meaning given in clause 10.5;

 

“Defaulting Shareholder” has the meaning given in clause 12.2;

 

“Director” means a director of the Company, VTTI or any member of the Group from
time to time;

 

“Disputes” has the meaning given in clause 30.2;

 

“Documents” has the meaning given in clause 30.4;

 

“Encumbrance” means any mortgage, charge (whether fixed or floating), pledge,
lien, trust, encumbrance, security interest, assignment by way of security or
other Third Party right or interest (legal or equitable) including any right of
pre-emption over or in respect of the relevant asset, security or right or any
other agreement or arrangement having similar effect;

 

“Equity Proportion” means, in respect of a Shareholder at the applicable time,
the number of Shares held by that Shareholder expressed as a percentage of the
total number of Shares;

 

“Event of Default” has the meaning given in clause 12.1;

 

“Existing Finance Arrangements” means the “Existing Finance Arrangements” (as
defined in the SPA) (and, without prejudice to clause 5, any replacement
financing arrangements entered into connection with the refinancing of such
debt);

 

“Fair Market Value” means the fair market value of the relevant Shares as
determined in accordance with clause 12.3;

 

“FCPA” means US Foreign Corrupt Practices Act of 1977;

 

“Fund Entity” means:

 

(a)                           VIP or any other investment vehicle (an
“alternative investment vehicle”) established by a member of the Vitol Group but
in each case only for so long as:

 

(i)                               its principal adviser is Vitol (UK) Advisers
Limited and/or Vitol (US) Advisers LLC (or their successor entities) and such
principal advisers are wholly-owned by Vitol, VIP (or such alternative
investment vehicle), or any combination thereof and staffed and operated
primarily by Vitol Group personnel; and

 

(ii)                            at least a majority of the investment committee
of VIP (or such alternative investment vehicle) is comprised of Vitol Group
personnel; and

 

(b)                           any wholly-owned subsidiary of VIP or any
alternative investment vehicle referred to in (a) above,

 

7

--------------------------------------------------------------------------------


 

PROVIDED THAT Vitol and its subsidiaries are not Fund Entities;

 

“Funding Shareholder” has the meaning given in clause 6.3(c)(ii);

 

“General Meeting” means a general meeting of shareholders of the Company or VTTI
(as applicable in the context) or the meeting in which all persons entitled to
attend such general meeting of shareholders assemble;

 

“Group” means the Target Group and any subsidiary undertaking of the Company
(including, for the avoidance of doubt, any Joint Venture Company (as defined in
the SPA)) from time to time and “Group Company” means any member of the Group;

 

“IAS Regulation” means EC Regulation No. 1606/2002 of the European Parliament
and the Council of 19 July 2002 on the application of international accounting
standards;

 

“IFRS” means the international accounting standards within the meaning of the
IAS Regulation, as adopted from time to time by the European Commission in
accordance with that Regulation;

 

“Independent Director” has the meaning given in clause 4.7(c);

 

“LIBOR” means:

 

(a)                           the display rate per annum of the offered
quotation for deposits in US dollars for a period of 90 days which appears on
Telerate 3750 (or such other page as the Shareholders (other than the
Non-Contributing Shareholder) shall agree) at or about 11.00 a.m. London time on
the date that the relevant payment is due (“Due Date”); or

 

(b)                           if the display rate cannot be determined under
paragraph (a) above, the rate determined as if the Shareholders (other than the
Non-Contributing Shareholder) had specified that the rate for the Due Date will
be determined on the basis of the rates at which deposits in US dollars are
offered by Barclays Bank PLC at or about 11.00 a.m. London time for the Due Date
to prime banks in the London Interbank Market for a period of 90 days commencing
on the Due Date for amounts comparable on the payment that is due,

 

and for the purposes of this definition, Telerate Page 3750 means the display
designated as Page 3750 on the Telerate Service (or such other pages as may
replace page 3750 on that service) or such other service as may be nominated by
the British Bankers’ Association (including the Reuters Screen) as the
information vendor for the purposes of displaying British Bankers’ Association
Interest Settlement Rates for deposits in US dollars;

 

“Lock-up Period” means the period commencing on Completion and ending on (and
including) the fifth anniversary of Completion;

 

“LP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of VTTI MLP dated as of 6 August 2014 between VTTI GP, VTTI MLP
Partners B.V. and others (as amended from time to time);

 

“New Parent” means the ultimate parent undertaking of the B Shareholder
immediately following a Permitted B Shareholder CoC;

 

“New Party” has the meaning given in clause 10.7;

 

“Non-Contributing Shareholder” has the meaning given in clause 6.2(c);

 

“Non-Defaulting Shareholder” has the meaning given in clause 12.2(a);

 

8

--------------------------------------------------------------------------------


 

“Non-Funding Shareholder” has the meaning given in clause 6.3(c);

 

“Non-Selling Shareholder” has the meaning given in clause 11.1;

 

“Offer Period” has the meaning given in schedule 6;

 

“Operational Cash Amount” means the cash amount recommended from time to time by
the Chief Executive Officer of the Target Group as being required in respect of
operating cash flows at the Target Group’s terminals on group-wide basis, up to
an amount equal to US$15,000,000;

 

“Permitted Acquisition” has the meaning given in schedule 7;

 

“Permitted Activity” has the meaning given in clause 14.4;

 

“Permitted B Shareholder CoC” has the meaning given in the definition of B
Shareholder Change of Control;

 

“Permitted Information Recipients” means:

 

(a)                           in relation to the A Shareholder, its Affiliates
and any direct or indirect shareholder of, or investor in, the A Shareholder;
and

 

(b)                           in relation to the B Shareholder, its Affiliates;

 

“Permitted Related Party Transaction” means any actions taken or proposed to be
taken by a Group Company constituting a Related Party Transaction:

 

(a)                           that have been approved by Special Approval or
Unit Holder Approval in accordance with the LP Agreement;

 

(b)                           pursuant to any agreement or arrangement (i) where
the remaining value of the relevant agreement or contract at the date of the SPA
was less than USD 1,000,000, (ii) entered into prior to the date of the SPA that
is disclosed in the Disclosure Letter, Disclosed Information or the Data Room
(as each such term is defined in the SPA), or (iii) entered into following the
date of the SPA without breaching the terms of the SPA;

 

(c)                            constituting or directly referable to Permitted
Leakage (as such term is defined in the SPA) (excluding any caps on amounts
referable to the period up to SPA Completion);

 

(d)                           entered into in connection with the transactions
contemplated by the SPA, any other Transaction Document (as defined in the SPA)
and / or this agreement; or

 

(e)                            excluding Related Party Transactions referred to
in paragraphs (a) to (d) (inclusive) of this definition of Permitted Related
Party Transaction, which are entered into or are proposed to be entered into on
arms’ length terms in the ordinary course of business (in each case including
amendments to, or replacements of, contracts) and which have a value below USD
1,000,000 per Related Party Transaction, provided that such Related Party
Transactions do not exceed USD 5,000,000 in aggregate per calendar year;

 

“Permitted Transferee Affiliate” means:

 

(a)                           in the case of the A Shareholder, any person that
is wholly-owned by the transferring A Shareholder;

 

9

--------------------------------------------------------------------------------


 

(b)                          in the case of the B Shareholder, any person that
is wholly-owned by the transferring B Shareholder;

 

“Post-Exercise Period” has the meaning given in schedule 6;

 

“Proceedings” has the meaning given in clause 30.2;

 

“Prohibited Transferees” means, in the case of the B Shareholder, the entities
listed on schedule 5 (and each of their Affiliates, successors or assignees in
title).

 

“Project Company” has the meaning given in clause 14.5(c);

 

“Proposed Transferee” has the meaning given in clause 11.1;

 

“Proposing Shareholder” has the meaning given in clause 14.5;

 

“Proposing Transferor” has the meaning given in clause 11.1;

 

“Related Party Transaction” means any transaction, arrangement or agreement (of
any nature and whether or not in writing) entered into after the date of this
agreement between: (i) any Group Company, on the one hand; and (ii) Vitol and
its subsidiaries, on the other hand;

 

“Relevant Third Party” has the meaning given in clause 26.1;

 

“Remedy Period” has the meaning given in clause 12.2(c);

 

“Reserved Matter” means any matter to be approved in accordance with clause 5.2;

 

“Restricted Affiliates” means:

 

(a)                           in the case of the A Shareholder:

 

(i)                               Vitol and its subsidiaries (for so long as
they remain subsidiaries of Vitol); and

 

(ii)                            any Fund Entities, including VIP and its
subsidiaries (for so long as they remain a subsidiary of VIP or another Fund
Entity); and

 

(b)                           in the case of the B Shareholder, any Affiliate of
the B Shareholder (as long as they remain an Affiliate of the B Shareholder);

 

“Restricted Business Proposal” has the meaning given in clause 14.3;

 

“Restricted Related Party Transaction” means any Related Party Transaction other
than a Permitted Related Party Transaction;

 

“Sale Securities” has the meaning given in clause 11.1;

 

“Senior Employee” means the 10 senior employees of the Group who have the
highest annual salary, provided that such annual salary exceeds 200,000 euros
(or its equivalent in any other currency);

 

“Shares” means the A Shares and the B Shares, being the shares in the capital of
the Company;

 

“Shareholder” means a registered holder of Shares from time to time;

 

“SPA” has the meaning given in Recital A;

 

10

--------------------------------------------------------------------------------


 

“SPA Completion” means completion of the transfer of 18,000 B Shares to the
Buckeye Investor in accordance with the SPA;

 

“Special Approval” has the meaning given in the LP Agreement;

 

“Target Group” has the meaning given in the SPA, for so long as the Company has
any direct or indirect interest in any entity comprised in the Target Group (as
defined in the SPA);

 

“Terminals Management Board” means the management board of the Company;

 

“Terminals A Managing Director” means a member of the Terminals Management Board
nominated by the A Shareholder for appointment by the General Meeting;

 

“Terminals B Managing Director” means a member of the Terminals Management Board
nominated by the B Shareholder for appointment by the General Meeting;

 

“Terminals Managing Director” means a Terminals A Managing Director or a
Terminals B Managing Director (as the case may be);

 

“Third Party” means a person who is not a party or an Affiliate of a party;

 

“Top-up Funding” means funding required by the Group:

 

(a)                           for investments (other than any investment that
would require approval as a Reserved Matter pursuant to paragraphs 8, 9, 10, 11,
24 or 25 of schedule 1 where such approval has not been obtained);

 

(b)                           for emergency repairs of operating assets (or the
replacement of such assets);

 

(c)                            for the Group to comply with, or avoid a material
default under (i) the terms of any contract(s) to which the Group is a party, or
(ii) any Applicable Laws (or the requirements of a Governmental Authority);

 

(d)                           for the Group to continue to operate as a going
concern and meet its payment obligations as they fall due; or

 

(e)                            to avoid a material adverse impact on the
business of the Group;

 

“Total Funding Requirement” has the meaning given in clause 6.2(a)(i);

 

“Transfer” has the meaning given in clause 10.1;

 

“Transfer Notice” has the meaning given in clause 11.1;

 

“Transfer Offer Terms” has the meaning given in schedule 6;

 

“Transfer Period” has the meaning given in schedule 6;

 

“Transfer Price” has the meaning given in schedule 6;

 

“Unit Holder Approval” means approval in accordance with clause 7.10(a)(ii) of
the LP Agreement;

 

“U.S. GAAP” means generally accepted accounting principles in the United States
promulgated by the Financial Accounting Standards Board, or its predecessors or
successors;

 

11

--------------------------------------------------------------------------------


 

“VIP” means Vitol Investment Partnership Limited, a private company with limited
liability incorporated and existing under the laws of Jersey having its
registered office at Third Floor, South Tower, 29/31 Esplanade, St Helier,
Jersey JE2 0ZS;

 

“Vitol” means Vitol Holding B.V.;

 

“Vitol Group” means Vitol and any person from time to time directly or
indirectly Controlled by Vitol and “Vitol Group Companies” shall be construed
accordingly;

 

“VTTI” means VTTI B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated and existing under the
laws of the Netherlands, having its official seat (statutaire zetel) in
Rotterdam, with registered address at K.P. van der Mandelelaan 130 (3062 MB)
Rotterdam, the Netherlands and registered with the trade register at the Chamber
of Commerce under number 24404761;

 

“VTTI Articles” means the articles of association of VTTI consistent with the
terms of this agreement to be agreed between the date of the SPA and Completion
and to be adopted at Completion pursuant to clause 2 (as amended from time to
time);

 

“VTTI Available Cash” means, subject to clause 12.2(e), with respect to any
quarter ending prior to the date on which VTTI is dissolved or liquidated, the
sum of:

 

(a)                           all cash and cash equivalents of VTTI and its
subsidiaries (other than VTTI MLP and its subsidiaries) (or VTTI’s proportionate
share of cash and cash equivalents in the case of subsidiaries that are not
wholly owned other than VTTI MLP and its subsidiaries, to the extent that the
Group has the ability to upstream such cash and cash equivalents) on hand at the
end of such quarter that is available to be distributed to the Company net of
all applicable taxes (withholding or otherwise); plus

 

(b)                           if the VTTI Supervisory Board so determines, all
additional cash and cash equivalents of VTTI and its subsidiaries (other than
VTTI MLP and its subsidiaries) (or VTTI’s proportionate share of cash and cash
equivalents in the case of subsidiaries that are not wholly owned other than
VTTI MLP and its subsidiaries, to the extent that the Group has the ability to
upstream such cash and cash equivalents) on hand on the date of determination of
VTTI Available Cash with respect to such quarter resulting from Working Capital
Borrowings made subsequent to the end of such quarter net of all applicable
taxes (withholding or otherwise); plus

 

(c)                            if the VTTI Supervisory Board so determines, all
cash and cash equivalents on hand on the date of determination of VTTI Available
Cash resulting from cash distributions received after the end of such quarter
from the equity interest in any person owned by VTTI or any of its subsidiaries
which distributions are paid by such person in respect of operations conducted
by such person during such quarter net of all applicable taxes (withholding or
otherwise); less

 

(d)                           the amount of cash or cash equivalents:

 

(i)                               that cannot be distributed to the Company due
to the requirements of Applicable Law, a Governmental Authority (including
complying with applicable Governmental Authority processes) or securities
exchange; and

 

(ii)                            that cannot be distributed up to VTTI due to the
requirements of Applicable Law, a Governmental Authority or securities exchange;
and

 

12

--------------------------------------------------------------------------------


 

(iii)                         the amount of cash or cash equivalents that is
required to ensure that neither VTTI MLP nor any other member of the Group
breaches any agreement to which they are a party (including (in the case of VTTI
MLP) the LP Agreement and any other loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which a Group
Company is a party or by which they are bound or their assets are subject) or
the requirements of any Applicable Law or a Governmental Authority, less the
amount of cash required to repay in full any principal and interest outstanding
under any Shareholder finance provided pursuant to clause 6.3; less

 

(e)                            an amount equal to the Operational Cash Amount;
less

 

(f)                             an amount equal to the amount of distributions
expected to be payable by VTTI MLP under the LP Agreement with respect to such
quarter,

 

PROVIDED THAT for the purposes of calculating VTTI Available Cash, cash and cash
equivalents shall only be taken into account to the extent that such cash and
cash equivalents can actually be upstreamed to, and be received by, VTTI whether
due to the terms of any applicable shareholder or joint venture agreements (or
the equivalent) or due to tax and other withholdings on the upstreaming of funds
to VTTI;

 

“VTTI GP” means VTTI Energy Partners GP LLC, a Marshall Islands limited
liability company with registered number 962933 and whose registered address is
25-27 Buckingham Palace Road, London SW1W 9TQ, United Kingdom;

 

“VTTI Management Board” means the management board of VTTI;

 

“VTTI MLP” means VTTI Energy Partners LP, a Marshall Islands limited
partnership.

 

“VTTI Supervisory A Director” means a member of the VTTI Supervisory Board
nominated by the A Shareholder for appointment by the General Meeting;

 

“VTTI Supervisory B Director” means a member of the VTTI Supervisory Board
nominated by the B Shareholder for appointment by the General Meeting;

 

“VTTI Supervisory Board” means supervisory board of VTTI;

 

“VTTI Supervisory Director” means a VTTI Supervisory A Director or a VTTI
Supervisory B Director; and

 

“Working Capital Borrowings” means borrowings used solely for working capital
purposes or to pay distributions to shareholders made pursuant to a credit
facility, commercial paper facility or similar financing arrangement; provided,
that when such borrowing is incurred it is the intent of the borrower to repay
such borrowings within 12 months from the date of such borrowings other than
from additional Working Capital Borrowings.

 

1.1                                   In this agreement unless otherwise
specified, reference to:

 

(a)                           a document in the “agreed terms” is a reference to
that document in the form approved and for the purposes of identification signed
by or on behalf of each party;

 

(b)                           “includes” and “including” shall mean including
without limitation;

 

(c)                            a “party” means a party to this agreement and
includes its permitted assignees (if any) and/or the successors in title to that
part of its undertaking which includes this agreement;

 

13

--------------------------------------------------------------------------------


 

(d)                           a “group undertaking” or an “undertaking” is to be
construed in accordance with section 1161 of the Companies Act 2006, a
“subsidiary undertaking” or “parent undertaking” is to be construed in
accordance with section 1162 of the Companies Act 2006 and a “subsidiary” or
“holding company” is to be construed in accordance with section 1159 of that
act;

 

(e)                            a “person” includes any person, individual,
company, firm, corporation, government, state or agency of a state or any
undertaking (whether or not having separate legal personality and irrespective
of the jurisdiction in or under the law of which it was incorporated or exists);

 

(f)                             a “statute” or “statutory instrument” or
“accounting standard” or any of their provisions is to be construed as a
reference to that statute or statutory instrument or accounting standard or such
provision as the same may have been amended or re-enacted before the date of
this agreement;

 

(g)                            any English legal term for any action, remedy,
method of judicial proceeding, legal document, legal status, court, official or
any legal concept or thing shall in respect of any jurisdiction other than
England be deemed to include what most nearly approximates the English legal
term in that jurisdiction and references to any English statute or enactment
shall be deemed to include any equivalent or analogous laws or rules in any
other jurisdiction;

 

(h)                           “clauses”, “paragraphs” or “schedules” are to
clauses and paragraphs of and schedules to this agreement;

 

(i)                               “writing” includes any methods of representing
words in legible form (other than writing on an electronic or visual display
screen) or other writing in non-transitory form;

 

(j)                              words denoting the singular shall include the
plural and vice versa and words denoting any gender shall include all genders;
and

 

(k)                           the time of day is reference to time in London,
England.

 

1.2                                   The recitals and schedules form part of
the operative provisions of this agreement and references to this agreement
shall, unless the context otherwise requires, include references to the recitals
and schedules.

 

1.3                                   The index to and the headings in this
agreement are for information only and are to be ignored in construing the same.

 

2.                                          COMPLETION

 

2.1                                   Completion shall take place at the venue
of SPA Completion (or at such other place or date as the parties agree in
writing) and at Completion, the parties shall use their power to procure that
all, but not some only, of the following shall take place (to the extent that
they have not taken place prior to Completion) immediately after the execution
of this agreement:

 

(a)                           the Shareholders shall execute a written
resolution approving the adoption of the Articles;

 

(b)                           the Company shall execute a written resolution
approving the adoption of the VTTI Articles; and

 

(c)                            the Company shall instruct the VTTI Management
Board and the VTTI Supervisory Board to observe the reserved matter list set out
in schedule 1 (Reserved Matters).

 

14

--------------------------------------------------------------------------------


 

3.                                          THE COMPANY

 

3.1                                   Upon the SPA Completion, the issued share
capital of the Company is held as follows:

 

(a)                           VIP Finance holds 18,000 A Shares, representing 50
per cent of the entire issued share capital of the Company; and

 

(b)                           Buckeye Investor holds 18,000 B Shares,
representing 50 per cent of the entire issued share capital of the Company.

 

3.2                                   The head office of the Company is located
in Rotterdam, the Netherlands.  The corporate seat of the Company is in
Rotterdam, the Netherlands.

 

3.3                                   The Shareholders undertake, in their
capacity as shareholders of the Company, to take all such corporate actions as
may be necessary from time to time to give full effect to this agreement.

 

4.                                          GOVERNANCE OF THE GROUP

 

4.1                                   The Company

 

The business and affairs of the Company, being solely a holding company for VTTI
and other members of the Group, shall be managed by the Terminals Management
Board, which is the statutory managing board of the Company.

 

4.2                                   Terminals Management Board

 

(a)                           The Terminals Management Board may exercise all
powers of the Company and otherwise subject to the laws of the Netherlands, this
agreement and the Articles.

 

(b)                           The Terminals Management Board shall be comprised
of:

 

(i)                               one (1) Terminals A Managing Director
appointed by the General Meeting upon a binding nomination of the A Shareholder;
and

 

(ii)                            one (1) Terminals B Managing Director appointed
by the General Meeting upon a binding nomination of the B Shareholder.

 

(c)                            Both the Terminals A Managing Director and the
Terminals B Managing Director must be residents of the Netherlands.

 

(d)                           The chairman of the Terminals Management Board
shall rotate between the Terminals A Managing Director and the Terminals B
Managing Director every year on the anniversary of the date of this agreement
and shall be appointed by the General Meeting. The first chairman of the
Terminals Management Board shall be the Terminals A Managing Director. In the
event of an equality of votes of the Terminals Management Board, the chairman of
the Terminals Management Board shall not have a casting vote.

 

(e)                            Each Shareholder has the right to nominate the
Terminals Managing Director (who has been appointed upon its binding nomination)
for removal by the General Meeting and to nominate a new Terminals Managing
Director to take the place of any such Terminals Managing Director who is
removed or who ceases to be a Terminals Managing Director for any reason.

 

(f)                             The Shareholders unconditionally and irrevocably
undertake to vote in the General Meeting in favour of any binding nomination by
a Shareholder to appoint a Terminals Managing Director or chairman of the
Terminals Management Board, or request by a Shareholder to remove a Terminals
Managing Director, in accordance with this clause 4.2.

 

15

--------------------------------------------------------------------------------


 

(g)                            Unless the Shareholders otherwise agree, meetings
of the Terminals Management Board shall be held in the Netherlands and shall be
held at least once every quarter.

 

(h)                           The Shareholders shall exercise their respective
powers in relation to the Company to procure that and the Company undertakes to
the Shareholders to exercise its powers so as to procure that no committee of
the Terminals Management Board shall be established or any other delegation of
any authority of the Terminals Management Board be made unless the Shareholders
agree (in which case as a condition of agreement to the establishment of any
committee each of the Shareholders may require the same rights of appointment as
it has to the Terminals Management Board pursuant to the Articles) and no such
additional directors shall be appointed thereto other than the Terminals A
Managing Director and Terminals B Managing Director and the quorum necessary for
any such meeting of a committee of the Terminals Management Board shall be two
consisting of the Terminals A Managing Director and the Terminals B Managing
Director or their proxies.

 

(i)                               No action shall be taken by the Terminals
Management Board and no board resolution shall be validly passed unless such
resolution has been unanimously approved by the Terminals A Managing Director
and the Terminals B Managing Director or their proxies or has been approved by
both the A Shareholder and B Shareholder in writing.

 

4.3                                   VTTI

 

(a)                           The business and affairs of VTTI, including being
a holding company for the other members of the Group (other than the Company),
shall be managed by the VTTI Management Board and the VTTI Management Board
shall be supervised by the VTTI Supervisory Board.

 

(b)                           Subject to the laws of the Netherlands, this
agreement and the VTTI Articles, the VTTI Supervisory Board shall supervise the
VTTI Management Board and the general course of affairs of the Group (other than
the Company) and the business connected with them.

 

(c)                            The Shareholders shall procure that the VTTI
Supervisory Directors nominated by each of them from time to time are aware of
the provisions of this agreement (as amended from time to time), including the
Reserved Matters, and where any Shareholder is required under this agreement to
exercise its powers in relation to any member of the Group to procure a
particular matter or thing, such obligation shall be deemed to include an
obligation to exercise its powers both as a shareholder and to use its
reasonable endeavours (subject to the Director’s duties to the relevant company
at law) to procure that any Director appointed or nominated by it (whether alone
or jointly with any other person) shall procure such matter or thing.

 

4.4                                   VTTI Supervisory Board

 

(a)                           The VTTI Supervisory Board shall be comprised of:

 

(i)                               two (2) VTTI Supervisory A Directors appointed
by the General Meeting of VTTI upon a binding nomination by the A Shareholder;
and

 

16

--------------------------------------------------------------------------------


 

(ii)                            two (2) VTTI Supervisory B Directors appointed
by the General Meeting of VTTI upon a binding nomination by the B Shareholder,

 

PROVIDED THAT if requested in writing by any Shareholder by notice to the
Company and the other Shareholder, the number of VTTI Supervisory A Directors
shall increase to three (3) and the number of VTTI Supervisory B Directors shall
increase to three (3).

 

(b)                           Each Shareholder has the right to nominate any
VTTI Supervisory Director for removal by the General Meeting of VTTI who is
appointed upon its nomination and to nominate a new VTTI Supervisory Director to
take the place of any such VTTI Supervisory Director who is removed or who
ceases to be a VTTI Supervisory Director for any reason.

 

(c)                            The appointment of the chairman of the VTTI
Supervisory Board shall rotate between the A Shareholder and the B Shareholder
every year on the anniversary of the date of this agreement and shall be
appointed by the General Meeting of VTTI upon a binding nomination of either the
A Shareholder or the B Shareholder (as applicable).  The only individuals
eligible for nomination by the A Shareholder are the VTTI Supervisory A
Directors appointed upon its binding nomination.  The only individuals eligible
for nomination by the B Shareholder are the VTTI Supervisory B Directors
appointed upon its binding nomination. The first chairman of the VTTI
Supervisory Board shall be nominated by the A Shareholder. In the event of an
equality of votes of the VTTI Supervisory Board, the chairman of the VTTI
Supervisory Board shall not have a casting vote.

 

(d)                           The Shareholders unconditionally and irrevocably
undertake to vote in the General Meeting in favour of any binding nomination by
a Shareholder to appoint a VTTI Supervisory Director or chairman of the VTTI
Supervisory Board, or request by a Shareholder to remove a VTTI Supervisory
Director in accordance with this clause 4.4.

 

(e)                            Unless the Shareholders otherwise agree, meetings
of the VTTI Supervisory Board shall be held in the Netherlands and shall be held
at least once every quarter.

 

(f)                             Within five Business Days of a request by any of
the VTTI Supervisory Directors, VTTI shall make available to them copies of the
minutes of meetings of the VTTI Supervisory Board and supporting papers relating
to those minutes.

 

(g)                            No action shall be taken by the VTTI Supervisory
Board and no VTTI Supervisory Board resolution shall be validly passed unless
such resolution has been approved by at least one VTTI Supervisory A Director
and one VTTI Supervisory B Director.

 

4.5                                   VTTI Management Board

 

(a)                           The VTTI Management Board may, with due observance
of the Reserved Matters, exercise all powers of VTTI and otherwise subject to
the laws of the Netherlands, this agreement and the VTTI Articles.

 

(b)                           The VTTI Management Board shall be comprised of a
Chief Executive Officer, a Chief Financial Officer and a Head of Strategy /
Business Development.

 

(c)                            The Shareholders acknowledge and agree that as at
Completion, the following persons shall be appointed to the VTTI Management
Board (to the extent not already appointed):

 

(i)                               Robert Nijst as Chief Executive Officer;

 

(ii)                            Robert Abbott as Chief Financial Officer; and

 

17

--------------------------------------------------------------------------------


 

(iii)                         Rubel Yilmaz as Head of Strategy / Business
Development, and the Shareholders shall procure that the VTTI Management Board
shall always consist of at least a Chief Executive Officer, a Chief Financial
Officer and a Head of Strategy / Business Development who shall (x) unless
otherwise mutually agreed by the A Shareholder and the B Shareholder, be the
Chief Executive Officer, Chief Financial Officer and Head of Strategy / Business
Development (or equivalent senior officer), respectively, of VTTI GP from time
to time and (y) each be appointed (and removed) in accordance with clause 5.2.

 

(d)                           At least two members of the VTTI Management Board
must be residents of the Netherlands.

 

(e)                            The chairman of the VTTI Management Board shall
be the Chief Executive Officer.  In the event of an equality of votes of the
VTTI Management Board, the chairman of the VTTI Management Board shall not have
a casting vote.

 

4.6                                   Meetings of the VTTI Management Board
shall be held in the Netherlands and shall be held at least once every quarter.

 

4.7                                   Other Group Boards

 

(a)                           The Shareholders shall exercise their respective
powers in relation to the Company to procure that, and the Company undertakes to
the Shareholders to exercise its powers so as to procure that, each VTTI
Supervisory Director is appointed as:

 

(i)                               a supervisory director to the supervisory
board of the Company (if such board is established); and

 

(ii)                            a director to the board of VTTI GP,

 

save that, if the size of the VTTI Supervisory Board is increased by notice to
the Company and the other Shareholder under clause 4.4, this shall exclude one
(1) VTTI Supervisory A Director, and (ii) one (1) VTTI Supervisory B Director.

 

(b)                           The Shareholders agree that the VTTI Supervisory
Directors appointed to the board of VTTI GP pursuant to clause 4.7(a) shall be
required to vote together as a single class on all matters to be voted on by
such board (including in relation to decisions of the VTTI Supervisory Board or
under clause 5.2).

 

(c)                            With respect to the members of the board of VTTI
GP who are “independent” under the applicable rules of the US Securities and
Exchange Commission and the stock exchange on which the common units of VTTI MLP
are listed for trading (each, an “Independent Director”):

 

(i)                               one Independent Director shall be nominated
for appointment by the A Shareholder, one Independent Director shall be
nominated for appointment by the B Shareholder, and one Independent Director
shall be nominated for appointment as mutually agreed by the Shareholders within
six (6) months; and

 

(ii)                            the Shareholders shall exercise their respective
powers in relation to the Company to procure that, and the Company undertakes to
the Shareholders to exercise its powers so as to procure that as soon as
reasonably practicable following the SPA Completion, that the appointments
contemplated in clause 4.7(c)(i) occur.

 

(d)                           Each Shareholder shall have the right, at any time
and for any reason (or for no reason), to remove the Independent Director
appointed by such Shareholder; provided that the Independent Director appointed
as mutually agreed by the Shareholders shall only be removed with the prior
written consent of both Shareholders. 

 

18

--------------------------------------------------------------------------------


 

Should any Independent Director be unwilling or unable to continue to serve, or
otherwise cease to serve (including by reason of his or her involuntary
removal), then the Shareholder(s) that appointed such Independent Director shall
be entitled to fill the resulting vacancy on the board of VTTI GP.

 

4.8                                   Meetings

 

(a)                           General Meetings of the Company and meetings of
the Terminals Management Board shall take place in accordance with the Articles.

 

(b)                           General Meetings of VTTI and meetings of the VTTI
Management Board and VTTI Supervisory Board shall take place in accordance with
the VTTI Articles.

 

(c)                            The Company and, to the extent permitted by
Applicable Law, the Shareholders, shall be entitled to convene a General Meeting
of the Company in accordance with the Articles.

 

(d)                           VTTI and, to the extent permitted by Applicable
Law, the Company, shall be entitled to convene a General Meeting of VTTI in
accordance with the VTTI Articles.

 

4.9                                   Committees

 

(a)                           The Shareholders shall cause the VTTI Supervisory
Board to create and maintain committees (each, a “Committee”) composed of an
equal number of representatives appointed by the A Shareholder and the B
Shareholder, which committees will include the following:

 

(i)                               an audit and compliance committee, whose
function shall be to oversee:

 

(A)                         the integrity of the Group’s financial statements
and reporting processes and to maintain compliance with applicable legal and
regulatory requirements relating to financial reporting, internal control and
audit processes; and

 

(B)                         the operations of the Group comply with all
applicable Anti-Bribery and Corruption Laws, including the FCPA, and undertake
such other duties which may, from time to time, be delegated to it by the VTTI
Supervisory Board; and

 

(ii)                            a planning and remuneration committee, whose
function shall be to:

 

(A)                         coordinate certain strategic initiatives of the
Group referred to such committee by the VTTI Supervisory Board; and

 

(B)                         provide recommendations in relation to the
remuneration of the Senior Employees.

 

(b)                           Each Committee shall meet at periodic intervals,
but not less than quarterly.  Special meetings for any purpose may be called
with reasonable advance notice by any representative of a Committee.

 

4.10                            Reporting information

 

Subject to clause 15, each Terminals Managing Director and each VTTI Supervisory
Director may report to his nominating Shareholder (and such Shareholder’s
Permitted Information Recipients) on all aspects of the affairs of the Group.

 

19

--------------------------------------------------------------------------------


 

4.11                            Directors’ liability insurance

 

The Company shall (and the Shareholders shall procure that the Company shall)
effect and maintain directors’ and officers’ liability insurance for the
Directors on terms reasonably acceptable to the VTTI Supervisory Board that
comply with all Applicable Law and are customary for the industry in which the
Group operates.

 

4.12                            Directors’ indemnity

 

To the maximum extent permitted by law, the Company indemnifies each Director
against all losses incurred by such Director in connection with the performance
of his duties as a Director, including in defending any claim or proceedings
against such Director where:

 

(a)                           judgment (or equivalent) is given in favour of the
Director; or

 

(b)                           the Director is acquitted (or equivalent).

 

4.13                            Fees

 

Excluding directorship fees paid to Independent Directors, none of the Company,
VTTI or any member of the Group (as applicable) shall be obliged to pay any
directorship fees to any Director (unless such a Director is also an employee of
the Group and such directorship fees are required to be paid under the terms of
their employment agreement). The Company, VTTI and each member of the Group (as
applicable) shall reimburse all reasonable out of pocket expenses of any
Director properly incurred in the performance of his duties as a Director or as
director of another Group Company.

 

5.                                          BUSINESS OF THE GROUP

 

5.1                                   Notwithstanding clauses 4.1 to 4.5, but
subject to clause 5.2, the day to day management of the business of the Group
(other than the Company) shall be carried on by the VTTI Management Board under
the overall supervision of the VTTI Supervisory Board.

 

5.2                                   Subject to clause 5.3, unless otherwise
agreed in writing by both the A Shareholder and the B Shareholder, the Company
shall not take any action, and the Company shall take all steps and actions
within its power to procure that no other member of the Group shall take any
action, set out in schedule 1 (Reserved Matters).

 

5.3                                   Clause 5.2 shall not apply to any of the
following actions taken or to be taken by the Company, VTTI or any Group
Company:

 

(a)                           any actions taken by a Group Company (other than
actions constituting a Restricted Related Party Transaction) that are expressly
set forth in any Annual Budget and Business Plan;

 

(b)                           transactions between:

 

(i)                               Group Companies excluding transactions between
Group Companies (excluding Joint Venture Companies, as defined in the SPA), on
the one hand, and any Joint Venture Companies (as defined in the SPA, on the
other hand); or

 

(ii)                            Joint Venture Companies, on the one hand, and
Group Companies, on the other hand PROVIDED THAT such transactions are on terms
consistent with past practice;

 

(c)                            any actions taken by a Group Company under
clauses 5.6 or 6.3;

 

(d)                           any actions required to be taken by VIP Finance or
any Group Company pursuant to the terms of the SPA;

 

20

--------------------------------------------------------------------------------


 

(e)                            any payments under the loan notes issued on 23
March 2010 or 9 November 2015 by Eurotank Holding S.à.r.l. to Euromin Holdings
(Cyprus) Limited (as amended from time to time), which shall be made at the
direction of the VTTI Supervisory A Directors;

 

(f)                             the enforcement of any rights by a Group Company
against Buckeye Partners under the SPA, which shall be made at the direction of
the VTTI Supervisory A Directors; and

 

(h)                           any Restricted Business Proposal approved by the
VTTI Supervisory Board and implemented pursuant to clause 14.5(c).

 

5.4                                   The Shareholders shall exercise their
respective powers in relation to the Company so as to ensure that, so far as by
the exercise of such powers they can ensure and the Company undertakes to each
of the Shareholders on behalf of itself, VTTI and each other member of the Group
that each such company will conduct itself so that:

 

(a)                           the business of the Group is carried on and
conducted in a proper and efficient manner and for the benefit of the
Shareholders and in accordance with this agreement, the Annual Budget and the
Business Plan;

 

(b)                           if the Company and any member of the Group
requires any approval, consent or licence for carrying on the business of the
Group, the same are efficiently obtained and thereafter maintained in full force
and effect;

 

(c)                            the Company and each member of the Group
transacts its business on arm’s-length terms;

 

(d)                           the Group shall at all times maintain insurance
cover with a reputable insurance company against all such risks and liabilities
in such manner and amounts as shall accord with good commercial practice having
regard to the business and assets of the Group;

 

(e)                            each member of the Group will not, directly or
indirectly give, offer, authorise or accept, request, or agree to receive, any
payment, gift, reward, rebate, contribution, commission, incentive, inducement
or advantage to or from any person in contravention of the Anti-Bribery and
Corruption Laws; and

 

(f)                             any person who performs services for or on
behalf of any member of the Group and who might reasonably be regarded as likely
to bribe any person intending to obtain or retain business for any member of the
Group or to obtain or retain an advantage in the conduct of business of any
member of the Group shall provide an anti-bribery undertaking to such member
based on policies and procedures of the Group designed to ensure compliance with
the Anti-Bribery and Corruption Laws.

 

5.5                                   Without prejudice to the rights and
obligations of the parties under the SPA, the B Shareholder acknowledges and
agrees that the B Shareholder (and directors of Group Companies nominated or
appointed by the B Shareholder) shall use its commercially reasonable endeavours
to comply with reasonable requests from the A Shareholder for the Group to take
(or omit to take) certain actions to the extent required for the Buyer’s (as
defined in the SPA) loss(es) in relation to any Relevant Claims (as defined in
the SPA) to be avoided or mitigated.

 

6.                                          FUNDING COMMITMENT

 

6.1                                   No general commitment

 

(a)                           Each Shareholder undertakes to provide an
aggregate amount of revolving loan funding to the Group equal to USD50,000,000
each that may be drawn at the times and in the manner set out in clause 6.3 for
the purpose of Top-up Funding PROVIDED THAT any amounts of such revolving loan
that are repaid may be re-drawn under clause 6.3.

 

21

--------------------------------------------------------------------------------


 

(b)                           No Shareholder shall be obliged to provide any
equity or debt capital to any Group Company other than in accordance with this
clause 6.

 

(c)                            No Shareholder shall be obliged to guarantee or
provide security for any indebtedness of any Group Company.

 

6.2                                   Equity

 

(a)                           If an additional equity capital call is approved
in accordance with clause 5.2, then the Terminals Management Board shall issue a
notice (the “Call Notice”) setting out in reasonable detail:

 

(i)                               the total funding required by the Company,
VTTI or the relevant member of the Group (the “Total Funding Requirement”);

 

(ii)                            the proposed use of such funding;

 

(iii)                         the amount of funding to be provided by each
Shareholder, being each Shareholder’s Equity Proportion of the Total Funding
Requirement;

 

(iv)                        either:

 

(A)                         the number of Shares to be subscribed for by each
Shareholder, each Share to be of the same class and series and issued for the
same amount per Share for a total subscription price equal to the funding to be
provided by each Shareholder; or

 

(B)                         the terms of the shareholder loan to be made to the
Company, VTTI or a member of the Group (as the case may be), such terms to be
determined by the Shareholders and to be the same for each Shareholder, save for
the amount to be advanced under such shareholder loan which shall be equal to
the funding to be provided by each Shareholder; and

 

(v)                           the date on which each Shareholder is to subscribe
for the Shares or provide the shareholder loan, being a date not less than 10
Business Days from the date of such Call Notice.

 

(b)                           On the date set out in the relevant Call Notice,
each Shareholder shall:

 

(i)                               subscribe for, and the Company shall issue,
the relevant Shares set out in the Call Notice by making payment for such Shares
in cash to the Company; or

 

(ii)                            advance all amounts under the shareholder loan
as set out in the Call Notice by making payment of such amounts in cash to the
Company, VTTI or the relevant member of the Group (as the case may be).

 

(c)                            If a Shareholder fails to pay an amount owing
under clause 6.2(b) (the “Non-Contributing Shareholder”):

 

(i)                               such failure shall constitute a material
breach of this agreement by the Non-Contributing Shareholder pursuant to clause
12.1(a);

 

22

--------------------------------------------------------------------------------


 

(ii)                            the other Shareholder (the “Contributing
Shareholder”), within 3 Business Days following the funding date set out in the
relevant Call Notice, may (A) to the extent legally permitted, withdraw the
amount paid by the Contributing Shareholder in response to the Call Notice, or
(B) pay such amount owing by the Non-Contributing Shareholder to the Company,
VTTI or the relevant member of the Group (as the case may be) for and on behalf
of the Non-Contributing Shareholder and recover 125 per cent of such amount from
the Non-Contributing Shareholder as a debt, in each case without prejudice to
the rights of the Contributing Shareholder under this agreement; and

 

(iii)                         if the Contributing Shareholder pays such amount
in accordance with clause 6.2(c)(ii)(B):

 

(A)                         the Non-Contributing Shareholder shall not be taken
to have remedied its breach until such time as the Non-Contributing Shareholder
pays the amount owing to the Contributing Shareholder, either directly or
through the application of dividends or distributions withheld from the
Non-Contributing Shareholder; and

 

(B)                         clause 12.2(f) applies.

 

6.3                                   Debt financing

 

(a)                           If and to the extent that any Shareholder
determines that a member of the Group requires Top-up Funding and that the
Company or VTTI is unable to satisfy such funding requirement from funds
available to it pursuant to clause 6.2, the Shareholders shall procure that the
relevant Group Company issue a notice (the “Top-up Funding Notice”) setting out
in reasonable detail:

 

(i)                               the total funding required by the Company,
VTTI or the relevant member of the Group (the “Total Top-up Funding
Requirement”);

 

(ii)                            the proposed use of such funding;

 

(iii)                         the amount of funding to be provided by each
Shareholder, being each Shareholder’s Equity Proportion of the Total Top-up
Funding Requirement;

 

(iv)                        the terms of the shareholder loan to be made to the
Company, VTTI or a member of the Group (as the case may be), such terms to be
determined by the Shareholder who triggered clause 6.3(a), provided that:

 

(A)                         they are the same for each Shareholder; and

 

(B)                         the interest rate shall be an amount equal to:

 

(aa)                    a commercial rate to be agreed between the relevant
Group Company and the Shareholders; or

 

(bb)                    if there is no agreement under clause 6.3(a)(iv)(B)(aa),
LIBOR plus 400 basis points or such other rate as approved from time to time by
Shareholders for the purposes of this clause 6.3; and

 

(v)                           the date on which each Shareholder is to provide
the shareholder loan, being a date not less than 10 Business Days from the date
of such Top-up Funding Notice.

 

23

--------------------------------------------------------------------------------


 

(b)                           On the date set out in the relevant Top-up Funding
Notice, each Shareholder shall advance all amounts under the shareholder loan as
set out in the Top-up Funding Notice by making payment of such amounts in cash
to the Company, VTTI or the relevant member of the Group (as the case may be).

 

(c)                            If a Shareholder fails to pay an amount owing
under clause 6.3(b) (the “Non-Funding Shareholder”):

 

(i)                               such failure shall constitute a material
breach of this agreement by the Non-Funding Shareholder pursuant to clause
12.1(a); and

 

(ii)                            the other Shareholder (the “Funding
Shareholder”) may advance such amount to the Company, VTTI or the relevant
member of the Group (as the case may be) at an interest rate equal to (i) the
amount of the interest rate under clause 6.3(a)(iv)(B), plus (ii) 5% per annum.

 

7.                                          DIVIDEND POLICY

 

7.1                                   Subject to clauses 7.4 and 7.5, within 50
days after the end of each financial quarter of the Group, the Company shall
procure that VTTI shall distribute an amount equal to 100% of VTTI Available
Cash determined by the VTTI Supervisory Board with respect to such financial
quarter to the Company, as the sole shareholder of VTTI.

 

7.2                                   Subject to clauses 7.4 and 7.5, following
completion of the distributions referred to in clause 7.1 and within 55 days
after the end of each financial quarter, the Company shall distribute an amount
equal to 100% of Company Available Cash determined by the VTTI Supervisory Board
with respect to such financial quarter to the Shareholders pro rata in
accordance with their Equity Proportion.

 

7.3                                   Subject to the terms of this agreement,
each Share shall rank equally for any dividends paid.

 

7.4                                   Subject to clause 12.2(e), nothing in this
clause 7 shall require VTTI MLP to make any distributions if such distribution
would or would reasonably likely result in the targeted distribution coverage
ratio (taking into account the expected performance of VTTI MLP and its
subsidiaries in the next 12 month period after the date of the distribution and
having regard to the distributions made in the prior 12 months prior to the date
of the distribution) of VTTI MLP being less than a run rate of 1.1:1 (or such
other ratio as may be determined by the VTTI Supervisory Board from time to
time).

 

7.5                                   Any amounts that would have been Company
Available Cash or VTTI Available Cash (as applicable) but for the deduction of
such amounts in the calculation of Company Available Cash or VTTI Available Cash
(as applicable) in relation to the amount of cash required to repay in full any
principal and interest outstanding under any Shareholder finance provided
pursuant to clause 6.3, shall be used to repay such Shareholder finance.

 

7.6                                   Save for the distributions contemplated by
clauses 7.1 and 7.2, no other distributions shall be made under this agreement
until all amounts outstanding under any Shareholder finance provided pursuant to
clause 6.3 is repaid in full.

 

7.7                                   The Shareholders shall direct the Company
to use its commercially reasonable efforts to minimise the Operational Cash
Amount.

 

8.                                          ACCOUNTS AND INFORMATION

 

8.1                                   Accounting principles

 

(a)                           The financial year of the Company shall be the
period from 1 January to 31 December each year.

 

24

--------------------------------------------------------------------------------


 

(b)                           The annual and quarterly accounts of the Company,
VTTI and the other Group Companies shall be prepared in accordance with IFRS.

 

(c)                            At the cost of the B Shareholder, the Company
shall provide reasonable assistance and information on a no liability basis to
the B Shareholder (with a copy to the A Shareholder) for the purpose of the B
Shareholder converting the annual and quarterly accounts of the Group to U.S.
GAAP such that Buckeye Partners may comply with any requirements under
Applicable Law and U.S. GAAP as the date of this agreement, being the following:

 

(i)                               a good faith preliminary draft monthly U.S.
GAAP Consolidated Statement of Operations has been provided by no later than 10
Business following month end;

 

(ii)                            as soon as available, and in any event within 30
days after the end of each month, U.S. GAAP unaudited financial statements
(including the Consolidated Statement of Operations, Consolidated Balance Sheet,
Consolidated Statements of Cash Flows and Consolidated Statement of Partners’
Capital) of the Company, U.S. GAAP consolidating financial statements and the
supporting U.S. GAAP trial balance of the Company;

 

(iii)                         as soon as available, and in any event within 20
Business Days after the end of each quarter, U.S. GAAP unaudited quarterly
financial statements (including the Consolidated Statement of Operations,
Consolidated Balance Sheet, Consolidated Statements of Cash Flows and
Consolidated Statement of Partners’ Capital) of the Company, U.S. GAAP
consolidating financial statements and the supporting U.S. GAAP trial balance of
the Company;

 

(iv)                        by November 15 of each year, U.S. GAAP unaudited
legal entity consolidating and consolidated financial statements and supporting
detailed trial balance for the period from January 1 through October 31 along
with a projected U.S. GAAP Statement of Operations through December 31;

 

(v)                           as soon as available, and in any event within 180
days after the end of each financial year (unless required sooner in accordance
with the laws of the Netherlands), audited consolidated financial statements for
that financial year; and

 

(vi)                        as soon as available, and in any event within 60
days after the Completion Date, the audited financial statements of the Company
as of and for the year ended 31 December 2015 converted to U.S. GAAP on an
unaudited basis to the extent necessary to permit the B Shareholder’s
significance test calculations in accordance with the US Securities and Exchange
Commission’s Rule 3-05 of Regulation S-X,

 

and the A Shareholder shall be provided with the equivalent financial
information in IFRS on or about the same time as the B Shareholder is provided
with U.S. GAAP equivalent.

 

8.2                                   Annual Budget and Business Plan

 

(a)                           The Company shall procure that VTTI prepares a
draft Annual Budget and Business Plan for the Group for each financial year for
approval by the VTTI Supervisory Board not less than forty (40) Business Days
prior to the start of the relevant financial year.

 

(b)                           The Annual Budget and Business Plan shall at a
minimum:

 

25

--------------------------------------------------------------------------------


 

(i)                               contain statements in respect of the Group
concerning anticipated turnover and investments (including any proposed new
subsidiaries, projects or expansions) and personnel policy; and

 

(ii)                            ensure compliance with clause 7.4 .

 

(c)                            The Annual Budget and Business Plan, subject to
the requirements of the VTTI Supervisory Board from time to time, shall include:

 

(i)                               a breakdown by individual line-item of
quarterly consolidated revenues, capital expenditures, indebtedness, operating
expenditures, operating results, cash flows, net interest expenses and net
profits;

 

(ii)                            a projected consolidated balance sheet as at the
end of the following financial year and a projected profit and loss account for
the financial year; and

 

(iii)                         a breakdown of expected funding requirements and,
having regard to clause 6, the proposed methods of meeting those requirements.

 

8.3                                   Information

 

(a)                           The Company shall procure that VTTI shall provide
to each Shareholder:

 

(i)                               within five Business Days of approval by the
VTTI Supervisory Board, the Annual Budget and Business Plan;

 

(ii)                            within 20 calendar days after the end of the
quarter, performance update packages in scope and substance to similar to the
update packages provided prior to the date of this agreement, including such
additional items as either Shareholder shall reasonably request;

 

(iii)                         the substantially equivalent scope and amount of
information as currently provided to the A Shareholder in the 12 months prior to
the date of this agreement; and

 

(iv)                        the current requirements of Applicable Law and U.S.
GAAP applicable to Buckeye Partners set out in clause 8.1(c)(i).

 

8.4                                   Access

 

(a)                           The Company shall, if requested by a Shareholder,
provide (and shall procure that VTTI and each Group Company provides) timely
access to the Company, VTTI or Group Company’s books and records to that
Shareholder and its Permitted Information Recipients and shall also provide any
additional information relating to VTTI or the Group (including information
relating to the Group’s financial condition and operations) as may be requested
by a Shareholder (on behalf of itself or its Permitted Information Recipients)
from time to time.

 

(b)                           Subject to clause 8.1(c), without limiting clause
8.4(a), each Shareholder and its Permitted Information Recipients is entitled to
be supplied as soon as reasonably practicable with such information relating to
the Company, VTTI and each Group Company as it reasonably requires from time to
time:

 

(i)                               in connection with the preparation and filing
of tax returns, filings with the Securities and Exchange Commission or other
filings or correspondence with any governmental authority to which that
Shareholder or the Permitted Information Recipient is subject;

 

26

--------------------------------------------------------------------------------


 

(ii)                            to enable that Shareholder or the Permitted
Information Recipient to comply with any Applicable Law, covenant in its debt
instruments or other contractual obligation; or

 

(iii)                         for the purpose of consulting with or rendering
advice, recommendations and assistance to the executive management of the
Company, VTTI or a Group Company, provided that each Shareholder or Permitted
Information Recipient in exercising this right shall take into account the
reasonable interests of the Company, VTTI and the Group,

 

excluding, in relation to the B Shareholder, in connection with the converting
of the Group’s accounting information to U.S. GAAP.

 

(c)                            If reasonably requested by a Shareholder,
representatives of the Shareholders and senior officials of the Group Companies
shall hold quarterly strategic meetings, at mutually convenient times and
locations that coincide with the times and locations of VTTI Supervisory Board
meetings, to discuss the business performance and outlook of the Group.

 

(d)                           Upon the written request of a Shareholder, the
Company, VTTI or any Group Company shall make available senior officials at
reasonable times and upon reasonable notice to consult periodically with the
Shareholder and its Permitted Information Recipients at mutually convenient
times and locations, provided that any such consultation shall not materially
adversely impact or interfere with the operations of the business of the
Company, VTTI or the relevant Group Company and shall not exceed two
consultations per annum for each Shareholder.

 

8.5                                   U.S. Tax Matters

 

Schedule 3 shall apply only to U.S. income taxes and shall not apply or be
required to apply to any non-U.S. taxes.

 

9.                                          DEADLOCK

 

9.1                                   Deadlock Event

 

In the event that a proposal on a Reserved Matter is put forward for approval to
the Shareholders or the Terminals Management Board or VTTI Supervisory Board and
such proposal is not passed or no quorum is met on the second meeting convened
to deliberate on the same Reserved Matter, an event of deadlock (“Deadlock
Event”) is then deemed to have occurred and the provisions of clauses 9.2
through 9.4 apply.

 

9.2                                   Escalation

 

Upon occurrence of a Deadlock Event, the matter giving rise thereto will be
referred to the respective chief executive officers (or persons in equivalent
positions) of Vitol and Buckeye Partners, who shall negotiate in good faith with
a view to resolving the matter having given rise to the Deadlock Event.

 

9.3                                   Following Lock-up Period

 

Only after the Lock-up Period has lapsed, then if the Deadlock Event cannot be
resolved within twenty-one (21) days after such referral to the chief executive
officers (or persons in equivalent positions) referred to in clause 9.2 (the
“Cooling Down Term”), either Shareholder may serve notice within ten (10) days
after the Cooling Down Term that it wishes to sell its Shares and the provisions
of clause 11 and schedule 6 shall apply to such sale.  Notwithstanding any other
provision of this agreement and without prejudice to any such notice previously
served, no notice may be served by a Proposing Transferor pursuant to clause
11.1 during any Cooling Down Term.

 

27

--------------------------------------------------------------------------------


 

9.4                                   Conduct pending a Deadlock Event

 

Pending the resolution of the Deadlock Event, the Terminals Management Board,
VTTI Supervisory Board and VTTI Management Board shall procure the operation of
the Group Companies in the ordinary course of business and in accordance with
past practices and that no Group Company shall implement any disputed proposal
or change.

 

10.                                   TRANSFER OF SHARES

 

10.1                            Save as set out in this agreement, no
Shareholder shall take any of the following actions (each a “Transfer”):

 

(a)                           sell, transfer, dispose of or otherwise deal with
any right or interest (whether voting, economic or otherwise) in any Shares
(including the grant of any option over or in respect of any Shares);

 

(b)                           create or permit to exist any Encumbrance over any
Shares or any interest in any Shares;

 

(c)                            renounce any interest in any Shares; or

 

(d)                           enter into any agreement with any person who is
not a Shareholder in respect of any votes attached to any Shares.

 

For the avoidance of doubt, (i) this clause 10 only applies to direct Transfers
of Shares, and (ii) as such, the occurrence of a Permitted B Shareholder CoC
shall not constitute a Transfer PROVIDED THAT there is no direct Transfer of the
B Shares.

 

10.2                            Without the consent of the other Shareholder, no
Shareholder may Transfer less than all of its Shares (or less than the entire
legal and beneficial interest therein).

 

10.3                            Subject to clause 10.4, no Shareholder shall
Transfer the legal or beneficial interest in any Share during the Lock-up
Period.

 

10.4                            Any Shareholder (the “Affiliate Transferor”) may
Transfer the entire legal and beneficial interest in all (but not some) of its
Shares to any one of its Permitted Transferee Affiliates (the “Affiliate
Transferee”), provided that:

 

(a)                           such Transfer would not result in a violation of
any Applicable Law or regulation or result in an adverse effect with respect to
the Company or either of the Shareholders;

 

(b)                           the Affiliate Transferor remains jointly liable
with the Affiliate Transferee for any breach by the Affiliate Transferee of any
provision of this agreement;

 

(c)                            the Affiliate Transferee has the financial
ability to hold the relevant Shares and to perform in a timely manner all of its
obligations as a Shareholder, whether under this agreement or otherwise;

 

(d)                           the Affiliate Transferee enters into a Deed of
Adherence and expressly confirms that it will perform in a timely manner all of
its obligations in relation to the relevant Shares; and

 

(e)                            prior to the Affiliate Transferee ceasing to be
wholly-owned by the transferring A Shareholder (in the case of the A
Shareholder) or wholly-owned by the transferring B Shareholder (in the case of
the B Shareholder):

 

28

--------------------------------------------------------------------------------


 

(i)                               the Affiliate Transferee transfers all of the
Shares held by such Affiliate Transferee to the transferring A Shareholder (or a
Permitted Transferee Affiliate of the transferring A Shareholder) (in the case
of the A Shareholder) or to the transferring B Shareholder (or a Permitted
Transferee Affiliate of the transferring B Shareholder) (in the case of the B
Shareholder); and

 

(ii)                            the Affiliate Transferor accepts (or procures
the acceptance of) the transfer of all of the Shares by the Affiliate Transferee
under clause 10.4(e)(i).

 

10.5                            If a Shareholder breaches this clause 10 or is
otherwise required to transfer its Shares pursuant to clause 12.2 or clause 13
(a “Defaulting Person”), the Defaulting Person:

 

(a)                           hereby unconditionally and irrevocably appoints
the other Shareholder as its attorney (each an “Attorney”) and in such
Defaulting Person’s name or otherwise and on its behalf to consider, settle,
approve, sign, execute, deliver or issue all agreements, documents, certificates
and instruments (all whether as a deed or not) which any Attorney in his
absolute discretion considers reasonably required to procure that the Defaulting
Person complies with this clause 10.5, clause 12.2 or clause 13 (as the case may
be);

 

(b)                           undertakes to ratify and confirm whatever the
Attorney does or purports to do in good faith in the exercise of any power
conferred by this clause 10.5;

 

(c)                            declares that any person who deals with the
Attorney in good faith may accept a written statement signed by that Attorney to
the effect that the power of attorney in this clause 10.5 has not been revoked
as conclusive evidence of that fact;

 

(d)                           undertakes to indemnify the Attorney fully against
all claims, losses, costs, expenses, damages or liability (including reasonable
legal fees and expenses) which he sustains or incurs as a result of any action
taken in good faith pursuant to the power of attorney under this clause 10.5
(including any cost incurred in enforcing this indemnity); and

 

(e)                            shall do or procure the doing of all such acts
and execute or procure the execution of such documents, as may from time to time
be reasonably required to implement and give full effect to:

 

(i)                               the power of attorney in this clause 10.5; and

 

(ii)                            this clause 10.5, including by the execution of
all powers of attorney and other documentation required by a Dutch civil-law
notary in order for such Dutch civil-law notary to be able to execute a notarial
deed of transfer in relation to the relevant Shares.

 

10.6                            Notwithstanding any other provision of this
agreement, a B Shareholder may not Transfer any of its Shares to any person who
is a Prohibited Transferee at any time.

 

10.7                            The Shareholders shall procure that before any
person (other than a person who is already a Shareholder) (a “New Party”) is
registered as a transferee of any Share such person shall enter into a Deed of
Adherence covenanting with the continuing parties hereto to observe, perform and
be bound by all the terms of this agreement which are capable of applying to
such transferee and which have not then been performed.  The Company shall not
register any such person as the holder of any Share until such a deed has been
executed by the New Party and the parties hereto undertake to enter into such
Deed of Adherence and upon being so registered that person shall be deemed to be
a party to this agreement.

 

10.8                            The Shareholders shall exercise their powers in
relation to the Company to procure so far as by the exercise of such power they
can so procure and the Company undertakes to each of the Shareholders to
register and give effect to any Transfer made in accordance with the Articles or
this agreement.

 

29

--------------------------------------------------------------------------------


 

11.                                   TRANSFER PROCEDURES

 

If at any time after the expiry of the Lock-up Period, a Shareholder wishes to
sell its Shares to a bona fide Third Party (the “Proposing Transferor”), the
Proposing Transferor shall give notice in writing (the “Transfer Notice”) to the
other Shareholder (the “Non-Selling Shareholder”) stating it wishes to transfer
all of its Shares (the “Sale Securities”), the provisions of schedule 6 shall
apply.

 

12.                                   DEFAULT

 

12.1                            Events of Default

 

Clause 12.2 shall apply in the event that any of the following occurs in respect
of a Shareholder (each an “Event of Default”):

 

(a)                           a material breach by the relevant Shareholder of
this agreement (including any failure to provide funding in accordance with
clause 6.2 or 6.3);

 

(b)                           a petition being presented or a proceeding
commenced (and such petition or proceeding not being discharged or dismissed) or
an order being made or an effective resolution passed for the winding-up,
insolvency, administration, reorganisation, reconstruction, dissolution or
bankruptcy of a Shareholder or for the appointment of a liquidator, receiver,
administrative receiver, administrator, trustee or similar officer of a
Shareholder over all or any part of its business or assets, provided that this
paragraph shall not apply to any bona fide reorganisation or reconstruction of a
Shareholder whilst solvent;

 

(c)                            a Shareholder stopping or suspending payments to
its creditors generally or being unable to pay its debts as they fall due or
seeking to enter into any composition or other arrangement with its creditors or
being declared bankrupt or insolvent;

 

(d)                           a creditor taking possession of all or any part of
the business or assets of a Shareholder or any execution or other legal process
being enforced against the business or any substantial asset of the Shareholder
and not being discharged;

 

(e)                            in relation to the A Shareholder, a Change of
Control has occurred in respect of the A Shareholder, without the prior written
consent of the B Shareholder; or

 

(f)                             in relation to the B Shareholder, a Change of
Control has occurred in respect of the B Shareholder, without the prior written
consent of the A Shareholder.

 

12.2                            Consequences of default

 

Upon the occurrence of an Event of Default in respect of a Shareholder (such
Shareholder being a “Defaulting Shareholder”):

 

(a)                           the Defaulting Shareholder shall promptly give
notice in writing to the other Shareholder (the “Non-Defaulting Shareholder”),
setting out full details of the Event of Default;

 

(b)                           with immediate effect and until such Event of
Default is remedied:

 

(i)                               the Defaulting Shareholder shall not attend or
be represented at or vote at any General Meeting;

 

30

--------------------------------------------------------------------------------


 

(ii)                            each Director appointed based upon a binding
nomination by the Defaulting Shareholder shall not attend or be represented at
any meeting of the Terminals Management Board or VTTI Supervisory Board (as
applicable);

 

(iii)                         the Directors appointed based upon a binding
nomination by the other Shareholder shall form a quorum for any meeting of the
Terminals Management Board or VTTI Supervisory Board (as applicable); and

 

(iv)                        the Defaulting Shareholder shall not be required to
approve a Reserved Matter in accordance with clause 5.2, other than any Reserved
Matter in paragraphs 3(a), 4, 21 and 27 of schedule 1;

 

(c)                            the Non-Defaulting Shareholder may, within 20
Business Days after becoming aware of the Event of Default, give to the
Defaulting Shareholder a notice in writing (the “Default Notice”) setting out
all relevant details of the Event of Default it is aware of (and if the
Non-Defaulting Shareholder considers (acting reasonably) that the Event of
Default can be remedied, requiring the Defaulting Shareholder to remedy the
Event of Default within 20 Business Days after the Defaulting Shareholder
receives the Default Notice (the “Remedy Period”)).  A Default Notice is
withdrawn or taken to be withdrawn by the Non-Defaulting Shareholder if the
Non-Defaulting Shareholder withdraws the Default Notice by notice to the
Defaulting Shareholder or does not give a notice within the 20 Business Day time
period specified in this clause 12.2(c);

 

(d)                           if a Default Notice is given and the Event of
Default is not remedied during the Remedy Period, the Non-Defaulting Shareholder
may, after the Default Notice is given (if there is no Remedy Period) or after
the end of the Remedy Period, require the Defaulting Shareholder by further
notice in writing (the “Compulsory Transfer Notice”) to sell all (but not some)
of the Shares of the Defaulting Shareholder to the Non-Defaulting Shareholder
(or its nominee) at 85 per cent of the Fair Market Value of such Shares PROVIDED
THAT clause 12.2(d) shall not apply in relation to any breach by either
Shareholder of (i) clause 6.2, or (ii) clause 6.3;

 

(e)                            with respect to an Event of Default arising from
the third occurrence of an Event of Default by a Defaulting Shareholder
resulting from a breach of clause 6.2 and/or clause 6.3, then, notwithstanding
clause 5.2 or clause 12.2(b)(iv) to the contrary, the members of the VTTI
Supervisory Board nominated by such Non-Defaulting Shareholder shall thereafter
have sole authority to determine (i) the amount of Company Available Cash and
VTTI Available Cash in its absolute discretion (in each case ignoring the
definitions of Company Available Cash and VTTI Available Cash), and (ii) the
targeted distribution coverage ratio in clause 7.4, in each case until such
Event of Default is remedied and for a period of 12 months after the date that
such Event of Default is remedied; and

 

(f)                             in the case of an Event of Default arising from
a failure to provide funding in accordance with clause 6.2, the Defaulting
Shareholder shall not be entitled to payment of any dividends or distributions
from the Company, and the Defaulting Shareholder’s share of any dividends or
distributions declared by the Company after the occurrence of the Event of
Default, and for so long as such Event of Default is continuing, shall be, if
the Contributing Shareholder pays the amount the Defaulting Shareholder failed
to fund in accordance with clause 6.2, paid to the Contributing Shareholder
until the Contributing Shareholder has received the amount owed to the
Contributing Shareholder under clause 6.2(c)(ii) either from such dividends or
distributions or from the Defaulting Shareholder.

 

31

--------------------------------------------------------------------------------


 

12.3                            Fair Market Value

 

(a)                           Fair Market Value shall be determined by mutual
agreement of the Shareholders, or in the event the Shareholders are unable to
agree on such Fair Market Value within thirty (30) Business Days after the
Non-Defaulting Shareholder gives a Compulsory Transfer Notice, then by an
internationally recognised and reputable investment bank or business appraisal
firm or other professional familiar with the business of the Company or Group
(the “Appraiser”), to be mutually selected by the Shareholders, provided that
the Appraiser shall not have been engaged by either of the Shareholders in the
two years prior to the date of the appointment. The Appraiser shall act as an
expert and not as an arbitrator and, save in the case of manifest error, his
decision shall be final and binding on the Shareholders.  The costs and expenses
of the Appraiser shall be borne by the Shareholders in the proportions the
Appraiser may direct or, in the absence of direction, equally.

 

(b)                           If the Shareholders cannot agree on the identity
of the Appraiser within 20 Business Days of the expiry of the 30 Business Day
period provided for in clause 12.3(a), then the Appraiser will be appointed by
the Centre for International Expertise of the International Chamber of Commerce
at the request of either Shareholder.

 

(c)                            The Fair Market Value shall be equal to the sum
of:

 

(i)                               the appraisal for the “fair market value” made
by the Appraiser, minus

 

(ii)                            any distribution of dividends or other
distribution made by the Company to the Shareholders after the service of the
Compulsory Transfer Notice.

 

(d)                           In order to determine the Fair Market Value, the
Appraiser shall use the generally recognised methods of assessing the value of a
company as a going concern.  These shall include discounted cash flows, trading
comparables and transaction comparables with other companies of the same sector.

 

(e)                            In determining the Fair Market Value, the
Appraiser will apply neither a control premium (when the equity interest to be
transferred brings about a change of control of the Company) nor a minority
discount (when the equity interest to be transferred does not bring about any
change of control of the Company).

 

(f)                             When using trading or transaction comparable
methodologies, the Appraiser will use profitability figures (such as EBITDA) as
reference.  The Appraiser will also take into account the levels of consolidated
net financial debt as well as the existence of minority shareholders in
subsidiaries, if any.

 

(g)                            In making its valuation in accordance with the
above, the Appraiser shall base its assessment on the most recent audited
financial statements of the Company (or, if available, more recent quarterly
statements) prepared in accordance with IFRS, and it will use financial
parameters calculated from inputs derived from those financial statements.

 

13.                                   POST-EXERCISE TRANSFER

 

13.1                            Following any transfer of Shares by an A
Shareholder to a Third Party under paragraph 5 of schedule 6 (an “A Share
Transfer”):

 

(a)                           the references to the “Vitol Group and / or any
Fund Entities” in paragraph (a) of the definition of A Shareholder Change of
Control shall be deemed to be a reference to the relevant ultimate parent
undertaking of the A Shareholder immediately following any such A Share Transfer
(the “Post-A Share Transfer Parent”);

 

32

--------------------------------------------------------------------------------


 

(b)                           the reference to “Vitol Group” in paragraph (b) of
the definition of A Shareholder Change of Control shall be deemed to be a
reference to the relevant Post-A Share Transfer Parent;

 

(c)                            paragraphs (ii) and (iii) of the definition of
Affiliate shall cease to apply;

 

(d)                           the (i) definitions of Fund Entity, VIP, Vitol and
Vitol Group, and (ii) schedule 4, shall be deemed deleted;

 

(e)                            the provisions relating to Related Party
Transactions shall cease to apply;

 

(f)                             (i) the provisions relating to Prohibited
Transferees shall cease to apply and (ii) schedule 5 shall be deemed deleted;

 

(g)                            the reference in clause 9.2 to “Vitol” shall be
deemed to be a reference to the relevant Post-A Share Transfer Parent;

 

(h)                           the provisions of clause 14 shall cease to apply;
and

 

(h)                           in relation to clause 8, the A Shareholder shall
be entitled to receive substantively equivalent information at similar times for
the purposes of complying with any requirements of Applicable Law or accounting
standards applicable to it or its Affiliates.

 

13.2                            Following any transfer of Shares by a B
Shareholder to a Third Party under paragraph 5 of schedule 6 (an “B Share
Transfer”):

 

(a)                           the references to the “Buckeye Partners” in
paragraphs (a) and (b) of the definition of B Shareholder Change of Control
shall be deemed to be a reference to the relevant ultimate parent undertaking of
the B Shareholder immediately following any such B Share Transfer (the “Post-B
Share Transfer Parent”);

 

(b)                           paragraph (c)(i) of the definition of B
Shareholder Change of Control shall cease to apply;

 

(c)                            the provisions relating to a Permitted B
Shareholder CoC shall cease to apply;

 

(d)                           the reference in clause 9.2 to “Buckeye Partners”
shall be deemed to be a reference to the relevant Post-B Share Transfer Parent;

 

(e)                            the provisions of clause 14 shall cease to apply;
and

 

(f)                                  in relation to clause 8, the B Shareholder
shall be entitled to receive substantively equivalent information at similar
times for the purposes of complying with any requirements of Applicable Law or
accounting standards applicable to it or its Affiliates.

 

14.                                   PROTECTIVE COVENANTS

 

14.1                            Each Shareholder undertakes to each other and,
as a separate undertaking, to the Company (for itself and as trustee for each
member of the Group) that it will not, and will procure that its Affiliates will
not, during the period of two years from the date on which it ceases to be a
Shareholder, solicit the services of, or endeavour to entice away from the Group
any director, employee or consultant of the Group who occupied a senior or
managerial position in relation to the Group nor during such period shall the
Shareholder knowingly aid or assist in or procure the employment by any person
of any such person.

 

33

--------------------------------------------------------------------------------


 

14.2                            Subject to clause 14.4, during the Lock-up
Period, each Shareholder undertakes that it will not, and that it will procure
that its Restricted Affiliates will not, as long as such Shareholder holds
shares in the Company during the Lock-up Period, engage in, expand, develop or
carry out or be concerned or interested in any business that competes with the
Business in any jurisdiction.

 

14.3                            Each Shareholder undertakes to procure that if
it or any of its Restricted Affiliates proposes to engage in any new business,
or carry out any expansion or development of an existing business in any
jurisdiction that is not a Permitted Activity and that would compete with the
Business of the Group Companies (a “Restricted Business Proposal”), it shall
not, and will procure that its Restricted Affiliates shall not, engage in any
such Restricted Business Proposal unless it shall have first complied with the
provisions of clause 14.4 and shall thereafter only engage in such Restricted
Business Proposal to the extent permitted by clause 14.4.

 

14.4                            The restrictions in clause 14.2 above shall not
apply so as to restrict in any way any of the activities set forth in schedule 7
(the “Permitted Activities”).

 

14.5                            If any Shareholder or its Restricted Affiliate
(the “Proposing Shareholder”) proposes to proceed with any Restricted Business
Proposal, it shall not do so unless is shall have first proposed such Restricted
Business Proposal to the VTTI Management Board for their analysis.  Upon receipt
of any Restricted Business Proposal by the VTTI Management Board, pursuant to
this clause 14.5, the Shareholders will procure that the following process shall
apply:

 

(a)                           the VTTI Management Board shall make its
recommendation or disapproval of this new project or expansion known to the
Shareholders and shall, in the case of its recommendation, submit the proposal
and the recommendation to the VTTI Supervisory Board for its approval within 30
days after having received the proposal from the relevant Shareholder provided
that such recommendation:

 

(i)                               shall only be made if the project or expansion
can, in the discretion of the VTTI Management Board, reasonably be viewed as
commercially reasonable based on other projects executed by the Group Companies
in the past; and

 

(ii)                            shall include details of any amendments to the
Annual Budget and Business Plan as shall, in the opinion of the VTTI Management
Board, be necessary to reflect the required funding, including the capital
expenditure, for the relevant Restricted Business Proposal; and

 

(b)                           the VTTI Supervisory Board shall review the
proposal and the recommendation and shall vote on the proposal submitted to them
pursuant to clause 14.5(a) in a meeting to be held no later than 15 days after
the VTTI Management Board has made its recommendation;

 

(c)                            if a majority of the VTTI Supervisory Board
approves the Restricted Business Proposal, the Restricted Business Proposal will
be implemented using a subsidiary or a newly incorporated wholly-owned direct or
indirect subsidiary of the Company (a “Project Company”); and

 

(d)                           if a majority of the VTTI Supervisory Board does
not approve the Restricted Business Proposal the Proposing Shareholder (or its
relevant Restricted Affiliate) may proceed to implement the Restricted Business
Proposal provided that all of the VTTI Supervisory A Directors (if the Proposing
Shareholder is the A Shareholder) or all of the VTTI Supervisory B Directors (if
the Proposing Shareholder is the B Shareholder) voted in favour of the relevant
Restricted Business Proposal.

 

15.                                   CONFIDENTIALITY

 

15.1                            Subject to clause 15.2 and 15.3, each party
shall treat as strictly confidential and not disclose to any other person:

 

34

--------------------------------------------------------------------------------


 

(a)                           any information received or obtained by any of
them as a result of entering into or performing this agreement, including the
identity of any direct or indirect investors in any Shareholder and any
information received pursuant to clause 8;

 

(b)                           any business, technical, financial, operational,
administrative, staff management, marketing and economic information relating to
the Group, the identities of customers and all other information of a secret
and/or proprietary nature relating to the Group; and

 

(c)                            the existence of this agreement and any
provisions or other details of this agreement or the negotiation or subject
matter of this agreement,

 

whether transferred or obtained orally, visually, electronically or by any other
means (the “Confidential Information”).

 

15.2                            A party may disclose Confidential Information if
and to the extent:

 

(a)                           it is required by any Applicable Law, securities
exchange or governmental authority to which such party (or its Affiliates) is
subject or submits;

 

(b)                           it is disclosed on a strictly confidential basis
to any Affiliate or Permitted Information Recipient who is aware of the
restrictions in this clause 15 provided the relevant party shall procure that
they comply with the terms of this clause 15 as if they were a party;

 

(c)                            it is disclosed on a strictly confidential basis
to any potential purchaser of Shares or potential, direct or indirect, investor
in a Shareholder (including, in relation to the A Shareholder, such a person in
relation to VIP or a Fund Entity) who is aware of the restrictions in this
clause 15 provided the relevant party shall procure that they comply with the
terms of this clause 15 as if they were a party;

 

(d)                           it is required for the purpose of any proceeding,
suit or action arising out of or in connection with this agreement or its
subject matter (including its validity, formation at issue, effect,
interpretation, performance or termination) or any transaction contemplated by
this agreement (including any judicial or arbitral proceedings);

 

(e)                            it is an announcement made in accordance with the
provisions of clause 16;

 

(f)                             it was lawfully in its possession or in the
possession of any of its Affiliates (in either case as evidenced by written
records) free of any restriction as to its use or disclosure prior to it being
so disclosed;

 

(g)                            the information has come into the public domain
through no fault of it or any of its Affiliates;

 

(h)                           the other parties have given prior written consent
to such disclosure; or

 

(i)                               it is required to enable that party to perform
this agreement or enforce its rights under this agreement or for the purposes of
any proceedings (including any judicial or arbitral proceedings),

 

provided that:

 

(i)                               to the extent permitted by Applicable Law any
Confidential Information to be disclosed by a party in reliance on clause
15.2(a) shall be disclosed only after consultation with the other parties and
the party intending to disclose the Confidential Information shall take into
account, and to the extent possible, not take any action in contravention of,
the reasonable comments or requests of such other parties; and

 

35

--------------------------------------------------------------------------------


 

(ii)                            to the extent a party discloses Confidential
Information to any person in reliance on clause 15.2(b) or clause 15.2(c), the
party shall prior to such disclosure inform such person of the confidential
nature of the Confidential Information and obtain substantially equivalent
restrictions to those under this clause 15 and be responsible for any breach of
the terms of this clause 15 by such person as if the party itself had committed
such breach.

 

15.3                            Each party shall, and shall procure that its
Affiliates and Permitted Information Recipients shall, not use Confidential
Information for any purpose other than:

 

(a)                           in relation to the proper performance of its
obligations and exercise of its rights under this agreement (and the
transactions contemplated hereby); or

 

(b)                           the managing or monitoring of their investment in
the Company and Group (including any potential exit from such investment).

 

15.4                            The restrictions contained in this clause 15
shall continue to apply after termination of this agreement without limit in
time.

 

16.                                   ANNOUNCEMENTS

 

16.1                            Upon Completion, each party shall be entitled to
release a press release announcing the Completion, provided that the other party
shall have a reasonable opportunity to review such release.  Save for such press
release, no party shall make any announcement relating to the Company or the
business of the Group without the prior written consent of the other parties.

 

16.2                            Communications with investors in any Fund Entity
or any funds managed by any of the parties shall not constitute an announcement
for the purpose of this clause (but shall be subject to the confidentiality
provisions contained in clause 15).

 

17.                                   REPRESENTATIONS AND WARRANTIES

 

The execution of this agreement by or on behalf of each party will constitute a
separate representation and warranty by it to the other parties that:

 

(a)                           it is a company duly incorporated and validly
existing under the laws of its jurisdiction of incorporation;

 

(b)                           it has the requisite power and authority to enter
into and to perform its obligations under this agreement and to consummate the
transactions contemplated hereby and, so far as it is aware having made due and
careful enquiry, all authorisations, approvals, consents and licences required
by it from any Third Party in order for it to lawfully enter this agreement and
comply with its obligations hereunder have been unconditionally obtained and are
in full force and effect; and

 

(c)                            the execution and delivery of, and the
performance of its obligations under this agreement will not result in a breach
of any provision of its constitutional documents or result in a breach of any
order, judgment or decree of any court or governmental agency to which it is a
party or by which it is bound or of any other contractual commitment to which it
is a party.

 

18.                                   ASSIGNMENT

 

Save as otherwise expressly provided under this agreement (and in particular in
respect of any transfer by a Shareholder of all of its Shares permitted
hereunder or under the Articles), all rights hereunder are personal to the
parties hereto and may not be assigned at law or in equity without the prior
written consent of the other parties.

 

36

--------------------------------------------------------------------------------


 

19.                                   COSTS

 

Save for the costs of the Group Companies or A Shareholder incurred in complying
with schedule 3 that shall be for the account of the B Shareholders (including
by way of payment within five (5) Business Days of the Group Companies or A
Shareholder providing an invoice(s) for costs incurred in complying with clause
8 and schedule 3), each of the parties hereto shall bear its own legal,
accountancy and other costs, charges and expenses connected with the
negotiation, preparation and implementation of this agreement and any other
agreement incidental to or referred to in this agreement.

 

20.                                   ENTIRE AGREEMENT

 

This agreement (together with any documents referred to herein) constitutes the
entire agreement between the parties hereto in connection with the subject
matter of this agreement and supersedes all prior agreements oral, written or
otherwise in respect of the subject matter hereof including for the avoidance of
doubt any heads of agreement.

 

21.                                   WAIVER/AMENDMENT

 

21.1                            There shall be no waiver of any term, provision
or condition of this agreement unless such waiver is evidenced in writing and
signed by the waiving party.

 

21.2                            No omission or delay on the part of any party
hereto in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided are cumulative with and not exclusive of any rights or remedies
provided by law.

 

21.3                            No variation to this agreement shall be
effective unless made in writing and signed by all the parties.

 

22.                                   NO PARTNERSHIP

 

Nothing herein shall be taken to constitute a partnership between the parties
hereto nor the appointment of one of the parties as agent for the other(s).

 

23.                                   ARTICLES OF ASSOCIATION

 

In the event of any conflict or inconsistency between the provisions of this
agreement and the Articles or the VTTI Articles, the provisions of this
agreement shall prevail as between the Shareholders and the Shareholders
undertake vis-à-vis each other to procure that the terms of the Articles or the
VTTI Articles are amended so as to accord with the provisions of this agreement.

 

24.                                   INVALIDITY

 

If any provision of this agreement is or becomes invalid, illegal or
unenforceable in any respect under the law of any jurisdiction:

 

(a)                           the validity, legality and enforceability under
the law of that jurisdiction of any other provision; and

 

(b)                           the validity, legality and enforceability under
the law of any other jurisdiction of that or any other provision, shall not be
affected or impaired in any way.

 

37

--------------------------------------------------------------------------------


 

25.                                   FURTHER ASSURANCE

 

Each party shall from time to time execute such documents and perform such acts
and things as any other party may reasonably require to give such other party
the full benefit of this agreement.

 

26.                                   THIRD PARTY RIGHTS

 

26.1                            Except as expressly provided in this agreement,
no person (other than the parties to this agreement) who is given any rights or
benefits under this agreement (a “Relevant Third Party”) shall be entitled to
enforce those rights or benefits against the parties in accordance with the
Contracts (Rights of Third Parties) Act 1999.

 

26.2                            The parties may amend, vary or terminate this
agreement in such a way as may affect any rights or benefits of any Relevant
Third Party which are directly enforceable against the parties under the
Contracts (Rights of Third Parties) Act 1999 without the consent of such
Relevant Third Party.

 

26.3                            Any Relevant Third Party entitled pursuant to
the Contracts (Rights of Third Parties) Act 1999 to enforce any rights or
benefits conferred on it by this agreement may not veto any amendment, variation
or termination of this agreement which is proposed by the parties and which may
affect the rights or benefits of the Relevant Third Party.

 

27.                                   TERMINATION

 

27.1                            This agreement shall continue without limit in
point of time until the Shareholders agree in writing to terminate this
agreement.

 

27.2                            Termination of this agreement shall be without
prejudice to any liability or obligation under this agreement and attaching to
any Shareholder which has not been discharged prior to such termination.

 

27.3                            Subject to clause 27.2, this agreement shall
terminate with regard to any Shareholder upon the date on which such Shareholder
ceases to hold any Shares but shall remain in full force and effect with regard
to the remaining parties to this agreement.

 

28.                                   NOTICES

 

28.1                            Any notice, demand or other communication given
or made under or in connection with the matters contemplated by this agreement
shall be in writing in the English language and shall be delivered by hand or by
courier or sent by fax or by e-mail or prepaid first class post (air mail if
posted to or from a place outside the United Kingdom):

 

In the case of VIP Finance to:

 

c/o Vitol,
K.P. van der Mandelelaan 130, 3062 MB

Rotterdam

The Netherlands

Fax: +31 10 452 6616

Attention: Guy Skern

Email: GRS@vitol.com

 

38

--------------------------------------------------------------------------------


 

Copy (which shall not constitute notice) to:

Vitol Group

Belgrave House

76 Buckingham Palace Road

London SW1W 9TQ

United Kingdom

Fax: +44 20 7824 8239

Attention: Magdalena Bujnowska

Email: MCB@vitol.com

 

Copy (which shall not constitute notice) to:

Vinson & Elkins

20 Fenchurch Street

24th Floor

London

EC3M 3BY

Fax: +44 20 7065 6001

Attention: Shaun Lascelles and Simon Rootsey

Email: slascelles@velaw.com; srootsey@velaw.com

 

In the case of the Buckeye Investor to:

 

Buckeye North Sea Coöperatief U.A.

Hoofdweg 52 A (3067 GH)

Rotterdam

The Netherlands

Email: rick.van.dijk@yourtrust.eu

Attention: The Directors

 

Copy (which shall not constitute notice) to:

 

Buckeye Partners, L.P.

One Greenway Plaza, Suite 600

Houston, Texas 77046

Email: cpine@buckeye.com; trusso@buckeye.com

Attention: Chris Pine and Todd J. Russo

 

Copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

 

811 Main Street, Suite 3700

 

Houston, TX 77002

 

Fax: +1 (713) 546-5401

 

Attention:

Ryan J. Maierson

 

 

Debbie P. Yee

 

Email:

ryan.maierson@lw.com

 

debbie.yee@lw.com

 

 

In the case of the Company to:

 

K.P. van der Mandelelaan 130, 3062 MB

Rotterdam

The Netherlands

Fax: +31 10 452 6616

Attention: Managing Board

Email: ronn@vtti.com

 

and shall be deemed to have been duly given or made as follows:

 

(a)                           if delivered by hand or by courier, upon delivery
at the address of the relevant party;

 

39

--------------------------------------------------------------------------------


 

(b)                           if sent by first class post, two Business Days
after the date of posting;

 

(c)                            if sent by air mail, five Business Days after the
date of posting; and

 

(d)                           if sent by fax, when despatched; and

 

(e)                            if sent by electronic mail when actually received
by the intended recipient in readable form,

 

provided that if, in accordance with the above provisions, any such notice,
demand or other communication would otherwise be deemed to be given or made
after 5.00 p.m. such notice, demand or other communication shall be deemed to be
given or made at 9.00 a.m. on the next Business Day.

 

28.2                            A party may notify the other parties to this
agreement of a change to its name, relevant addressee, address or fax number for
the purposes of clause 28.1 provided that such notification shall only be
effective:

 

(a)                           on the date specified in the notification as the
date on which the change is to take place; or

 

(b)                           if no date is specified or the date specified is
less than five Business Days after the date on which notice is given, the date
falling five Business Days after notice of any such change has been given.

 

29.                                   COUNTERPARTS

 

29.1                            This agreement may be executed in any number of
counterparts which together shall constitute one agreement.  Any party may enter
into this agreement by executing a counterpart and this agreement shall not take
effect until it has been executed by all parties.

 

29.2                            Delivery of an executed signature page of a
counterpart by fax or in AdobeTM Portable Document Format (PDF) sent by email
shall take effect as delivery of an executed counterpart of this agreement.

 

30.                                   GOVERNING LAW, JURISDICTION AND AGENT FOR
SERVICE

 

30.1                            This agreement and any dispute, controversy,
proceedings or claim of whatever nature arising out of or in any way relating to
this agreement or its formation (including any non-contractual disputes or
claims) shall be governed by and construed in accordance with English law.

 

30.2                            Each party to this agreement irrevocably agrees
that the courts of England shall have exclusive jurisdiction to hear and decide
any suit, action or proceedings, and/or to settle any disputes, which may arise
out of or in any way relate to this agreement or its formation (respectively,
“Proceedings” and “Disputes”) and, for these purposes, each party irrevocably
submits to the jurisdiction of the courts of England.

 

30.3                            Each party irrevocably waives any objection
which it might at any time have to the courts of England being nominated as the
forum to hear and decide any Proceedings and to settle any Disputes and agrees
not to claim that the courts of England are not a convenient or appropriate
forum for any such Proceedings or Disputes and further irrevocably agrees that a
judgment in any Proceedings or Disputes brought in any court referred to in this
clause 30 shall be conclusive and binding upon the parties and may be enforced
in the courts of any other jurisdiction.

 

40

--------------------------------------------------------------------------------


 

30.4                            Without prejudice to any other permitted mode of
service the parties agree that service of any claim form, notice or other
document (“Documents”) for the purpose of any Proceedings begun in England shall
be duly served upon it if delivered by hand or by courier or sent by recorded or
special delivery post (or any substantially similar form of mail), in the case
of:

 

(a)                           VIP Finance or the Company to Vitol Services
Limited, Belgrave House, 76 Buckingham Palace Road, London SW1W 9TQ, United
Kingdom (marked for the attention of Magdalena Bujnowska); and

 

(b)                           Buckeye Investor to Latham & Watkins (London) LLP,
99 Bishopsgate London EC2M 3XF United Kingdom (marked for the attention of Simon
Tysoe),

 

or such other person and address in England or Wales as any party shall notify
the other parties in writing from time to time.

 

IN WITNESS  whereof this agreement has been executed and delivered as a deed on
the date first above written.

 

41

--------------------------------------------------------------------------------


 

SIGNATURES PAGES TO SHAREHOLDERS’ AGREEMENT

 

Executed as a deed by

)

 

VIP TERMINALS FINANCE B.V. acting

)

 

by a director or attorney:

)

 

 

)

 

Signature of director

 

/s/ G.R. Skern

 

 

G.R. Skern

 

 

Managing Director

 

 

 

Signature of witness

 

/s/ M den Hollander

 

 

 

Name of witness

 

M den Hollander

 

 

 

Address of witness

 

K. P. van der Mandelelaan 130

 

 

 

 

 

3062 MB Rotterdam

 

 

 

Occupation of witness

 

Paralegal

 

 

 

 

 

 

Executed as a deed by

)

 

Buckeye North Sea Coöperatief U.A.

)

 

acting by a director:

)

 

 

)

 

 

 

 

Signature of director

 

/s/ R.I.L. van Dijk

 

 

R.I.L. van Dijk

 

 

Director B

 

 

 

Signature of witness

 

/s/ Caroline van der Meer

 

 

 

Name of witness

 

Caroline van der Meer

 

 

 

Address of witness

 

Hoofdweg 52

 

 

 

 

 

3067 GH Rotterdam

 

 

 

Occupation of witness

 

Paralegal

 

 

 

Signature of director

 

/s/ Keith St. Clair

 

 

 

Signature of witness

 

/s/ Evan Hofmann

 

 

 

Name of witness

 

Evan Hofmann

 

 

 

Address of witness

 

One Greenway Plaza, Suite 600

 

 

 

 

 

Houston, TX 77046

 

 

 

Occupation of witness

 

Attorney

 

42

--------------------------------------------------------------------------------


 

Executed as a deed by

)

 

VIP TERMINALS HOLDING B.V. acting

)

 

by a director or attorney:

)

 

 

)

 

Signature of director

 

/s/ G.R. Skern

 

 

G.R. Skern

 

 

Managing Director

 

 

 

Signature of witness

 

/s/ M den Hollander

 

 

 

Name of witness

 

M den Hollander

 

 

 

Address of witness

 

K. P. van der Mandelelaan 130

 

 

 

 

 

3062 MB Rotterdam

 

 

 

Occupation of witness

 

Paralegal

 

43

--------------------------------------------------------------------------------